 

CONFIDENTIAL PORTIONS MARKED [*******] HAVE BEEN OMITTED PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
Exhibit 10.5

 
LEASE AGREEMENT
 
THIS LEASE AGREEMENT (“Lease”) dated effective as of December 18, 2009, (the
“Effective Date”) is entered into by and between ROME LTH PARTNERS, LP, a Texas
limited partnership, having its principal office at 9301 N. Central Expressway,
Suite 300, Dallas, Texas 75231 (“Landlord”) and THE SPECIALTY HOSPITAL, LLC, a
Georgia limited liability company, having its principal office at 7733 Forsyth
Blvd., Suite 2300 St. Louis, MO 63105-1806 (“Tenant”).  Defined terms herein
shall have the meanings prescribed to them in the Glossary of Terms set forth in
Article 34 of the Lease.
 
ARTICLE 1.
PREMISES; TERM
 
1.1           Premises.  Upon and subject to the terms and conditions
hereinafter set forth, Landlord leases to Tenant and Tenant rents from Landlord
all of Landlord’s rights and interest in and to the “Premises” described below:
 
(a)        Premises:
 
(i)
 Suite Number:
100 (estimate)
(ii)
 Rentable Square Feet:
45,615 (estimate)
(iii)
 Usable Square Feet:
45,615 (estimate)



(b)        Said Suite is in the office building (the “Building”) located or to
be located on a ground leasehold estate (the “Ground Leasehold Estate”) under
that certain “Ground Lease” (defined in Article 34 below) upon the land
described in Exhibit A hereto (the “Land”).  The Building also includes the
Pedestrian Connection Hallway constructed on an easement provided under the REA
(defined in Section 34).  The Premises are outlined in Exhibit A-1 attached
hereto and made a part hereof for all purposes.  (The Building and Ground
Leasehold Estate collectively referred to herein as the “Project”).  The
rentable area and usable area, as outlined on Exhibit A-1, are subject to
adjustment pursuant to this paragraph.  The square footage set forth above is
subject to adjustment based upon the exact square footage contained in the
Premises once the Premises have been completed.  Upon completion of the
Premises, Landlord will provide Tenant with an amendment outlining the exact
square footage and the related adjustments to Minimum Rent and Tenant’s
Proportionate Share of Additional Charges pursuant to Section 2.1 below;
 
SUBJECT, HOWEVER, to the matters set forth on Exhibit B attached hereto, the
Landlord’s Mortgage, the Medical Center Master Lease and the Ground Lease (the
“Permitted Exceptions”), to have and to hold for a fixed term of eighteen (18)
years (the “Initial Term”) from and after the Commencement Date (hereafter
defined) of the Lease and continuing for any Extension Term properly and timely
elected pursuant to Article 33 hereof.  The “Term” of this Lease shall be the
Initial Term and any Extension Term exercised by Tenant pursuant to terms
hereof.  The Commencement Date of this Lease (the “Commencement Date”) shall be
the first day of the first calendar month following the date on which Landlord
has achieved Substantial Completion of Landlord’s Work (as defined in, and in
accordance with, the work letter attached hereto and made a part hereof as
Exhibit E) (the “Work Letter”).  The taking of possession of the Premises by
Tenant shall be conclusive as to Tenant’s acceptance of the Premises and
Landlord’s Work, subject in all respects to the terms of this Lease (including,
without limitation, the Work Letter); provided, however, and notwithstanding the
foregoing, Tenant’s taking of possession shall not relieve Landlord from any
obligation to complete or correct any work to be performed or corrected by
Landlord under the terms of this Lease, all as provided in the Work Letter.

 

--------------------------------------------------------------------------------

 
 
ARTICLE 2.
RENT
 
2.1           Minimum Rent and Adjustments to Minimum Rent.  Commencing upon the
Commencement Date and during the Term hereof, Tenant shall pay to Landlord,
without notice, demand, set off or counterclaim, in advance in lawful money of
the United States of America, the Minimum Rent, as adjusted annually pursuant to
Section 2.1(b) hereof during the Term or as may be adjusted pursuant to Section
2.1(c) hereof during the Term.  Landlord and Tenant agree that, upon the
execution of this Lease, the minimum rent amounts payable to Landlord in each
Lease year as set forth on Exhibit C are only estimated minimum rents based upon
a Preliminary Project Budget.  Landlord and Tenant shall finalize the Final
Construction Documents for the Project and the Final Project Budget in
accordance with the terms of the Work Letter attached hereto as Exhibit E.  The
term “Minimum Rent” used throughout this Lease shall be determined as set forth
in Sections 2.1(a) and 2.1(b) below.
 
The Minimum Rent shall be payable in advance in twelve (12) equal, consecutive
monthly installments, on the first day of each calendar month of the Term.
Minimum Rent shall be subject to adjustment as provided in Section 2.1(b)
below.  Minimum Rent shall commence on the Commencement Date and shall be
prorated on a daily basis if the Commencement Date is not the first day of a
month for the remainder of that month.  Rent shall be payable at such address as
Landlord may designate from time to time by written notice to Tenant.
 
(a)           Minimum Rent — Establishing Year One of the Lease Term.  The Final
Project Budget specifically allocates a certain amount for “Contingencies.”  The
annual Minimum Rent for Year One of the Lease Term shall be Tenant’s
Proportionate Share of the approved Final Project Budget, multiplied by a rental
factor of [******]; provided, however, that (a) to the extent that the amount
designated as “Contingencies” is not actually expended by Landlord in the course
of completing Landlord’s Work, one half (50%) of such unused amount shall be
deducted from the Final Project Budget prior to making such computation, and (b)
to the extent that Tenant makes a Tenant Change Request which has the effect of
reducing costs incurred by Landlord to Substantially Complete the Landlord’s
Work, the amount of such reduction shall be deducted from the Final Project
Budget prior to making such computation.  Once the Minimum Rent for Year One of
the Lease Term has been determined in accordance herewith, Landlord and Tenant
shall a execute a revised Exhibit C - Rent Schedule reflecting the final Minimum
Rent due in each year of the Initial Lease Term and any Extension Terms and each
shall attach this revised Exhibit C- Rent Schedule to this Lease and clearly
mark and identify it as having been calculated in accordance herewith.
 

 
2

--------------------------------------------------------------------------------

 

(b)           Increases to Minimum Rent.  Minimum Rent due and payable for all
years of the Lease Term following Year One of the Lease Term shall increase
annually on each anniversary of the Commencement Date during the Term or
Extension Term of this Lease at a rate of [******] per annum above the Minimum
Rent payable for the immediately previous year.
 
2.2           Additional Charges.  Tenant shall reimburse Landlord within ten
(10) business days following receipt of Landlord’s invoice for Tenant’s
Proportionate Share (as defined hereafter in Article 34) of (a) any amounts due
by Landlord under any assessments, taxes (described in Section 3.1 below), fees,
insurance, rental and parking fees payable under the Ground Lease, property
management fees (not to exceed 3.5% of the sum of Minimum Rent and Additional
Charges payable under all leases within the Building), accounting fees, or other
charges related to the ownership and leasing of the Premises that accrue during
the Term of this Lease and all expenditures of Landlord under Sections 7.1(a)
and 7.2, and (b) in the event of any failure on the part of Tenant to pay any of
those items referred to in clause (a) above of which it received all notice
required hereunder, Tenant will also promptly pay and discharge every fine,
penalty, interest and cost which may be added for non-payment or late payment of
such items (the items referred to in clauses (a) and (b) above being referred to
herein collectively as the “Additional Charges”), and Landlord shall have all
legal, equitable and contractual rights, powers and remedies provided in this
Lease, by statute or otherwise, in the case of non-payment of the Additional
Charges, as well as the Minimum Rent.  If any installment of Minimum Rent or
Additional Charges (but only as to those Additional Charges which are payable
directly to Landlord) shall not be paid within five (5) business days after the
date when due, Tenant will pay Landlord on demand, as Additional Charges,
interest (to the extent permitted by law) computed at the Overdue Rate on the
amount of such installment, from the date when due to Landlord to the date of
payment in full thereof.  Notwithstanding the foregoing, at any time that Tenant
is managing the Building, the property management fees described above shall be
distributed among Landlord and Tenant, with 2.75% of the sum of Minimum Rent and
Additional Charges payable under all leases within the Building to be paid to
Tenant and 0.75% of the sum of Minimum Rent and Additional Charges payable under
all leases within the Building to be paid to Landlord.
 
The Minimum Rent, Additional Charges and Impositions are collectively referred
to herein as “Rent.”
 
2.3           Common Area Electrical Costs.  As a portion of Additional Charges,
Tenant shall pay to Landlord an amount equal to the product of (i) the cost of
all electricity used by the Building (excluding any electricity used solely by
the Premises and separately metered pursuant to Section 3.3 below) (“Common Area
Electrical Costs”), multiplied by (ii) Tenant’s Proportionate Share.  Such
amount shall be 1/12th of Landlord’s estimate of the amount due for the calendar
year, and shall be due on the Commencement Date and on the first day of each
calendar month thereafter; provided that, the amount due for any fractional
calendar year following the Commencement Date or preceding the expiration or
earlier termination of this Lease shall be prorated.  Landlord shall have the
right to reasonably adjust the amount of the annual estimate of Common Area
Electrical Costs from time to time during the year based upon factors included
in the determination of Common Area Electrical Costs.  In the event of any
change in the estimate of annual Common Area Electrical Costs, the monthly
amount payable by Tenant shall be adjusted so that the full amount of any
increase or decrease in the estimate of Tenant’s Proportionate Share for such
year shall be given effect or paid at the end of such year.  Any abnormal
electrical use attributable to Tenant, as reasonably determined by Landlord,
shall be billed directly to Tenant and shall not be included in the calculation
of Common Area Electrical Costs under this Lease.

 
3

--------------------------------------------------------------------------------

 
 
2.4           Net Lease.  Except for Landlord’s construction obligations set
forth in the Work Letter attached hereto as Exhibit E to this Lease, such other
expenses which Landlord has agreed hereunder shall be Landlord’s responsibility
and any indemnity obligations owing by Landlord to Tenant under the terms of
this Lease, this is an absolutely net lease and the Minimum Rent, Additional
Charges and all other sums payable hereunder by Tenant shall be paid without
notice (except as expressly provided herein), demand, set-off, counterclaim,
abatement, suspension, deduction or defense.  It is the intention of the parties
hereto that, except as expressly provided herein, the Minimum Rent shall be an
absolutely net return to Landlord throughout the Term of this Lease.
 
2.5           Security for Lease.  No Security Deposit shall be required of
Tenant in connection with this Lease.
 
(a)        Control of Tenant.  Tenant represents and warrants to Landlord that
upon the execution of this Lease and further covenants that at all times
thereafter and during the Term of this Lease (including any Extension Terms), it
is and shall be a special purpose entity formed under the Laws of the State of
Georgia exclusively for the purpose of owning and operating a hospital and other
purposes incidental or ancillary thereto located on the Premises.  Tenant
further represents and warrants to Landlord that its initial members (the
“Initial Members”) are RehabCare Hospital Holdings, L.L.C., a Delaware limited
liability company (“RHH”), owning a 80% membership interest in Tenant, and Floyd
Healthcare Resources, Inc., a Georgia not-for-profit corporation (“Floyd”),
owning a 20% membership in Tenant.  Tenant represents, warrants and covenants to
Landlord that except in the event of a Permitted Transfer of this Lease or
assignment of an Initial Member’s interest in Tenant under Section 20 hereof,
then throughout the Term of this Lease, including any Extension Terms, one or
both of the Initial Members and/or any Affiliate of the Initial Members, shall
collectively own and Control 100% of the membership interests in Tenant.
 
(b)        Guaranty.  As a condition precedent to Landlord’s execution of this
Lease, Tenant shall cause RehabCare Group, Inc., a Delaware corporation
(“Guarantor”). to execute the Guaranty of Lease attached as Exhibit D and
incorporated herein by reference, which guarantee shall require Guarantor to
guarantee the obligations of Tenant under this Lease (but not exceeding eighty
percent (80%) of any outstanding liability of Tenant (the “Lease
Guaranty”).  Additionally, during all periods in which the Lease is in force and
effect, Tenant shall deliver such financial statements as are required pursuant
to Article 21 hereof.  Landlord and Tenant acknowledge and agree that Floyd
shall not be providing a guarantee of any kind with respect to the obligations
of Tenant under this Lease.
 
4

--------------------------------------------------------------------------------


 
ARTICLE 3.
IMPOSITIONS

3.1           Payment of Impositions.  Subject to Section 3.5 below, Tenant
shall pay to Landlord, as a portion of Additional Charges, its Proportionate
Share of all taxes and assessments and governmental charges whether federal,
state, county or municipal, including any fees, assessments and charges levied
against the Building and whether they be by taxing or management districts or
authorities presently taxing or by others, subsequently created or otherwise,
and any other taxes and assessments attributable to the Building (or its
operation), and the grounds, parking areas, driveways, and alleys around the
Building, (collectively, “Impositions”); if the present method of taxation
changes so that, in lieu of or in addition to the whole or any part of any
Impositions levied on the Land or Building, there is levied on Landlord a
capital tax directly on the rents received therefrom or a franchise tax,
assessment, or charge based, in whole or in part, upon such rents for the
Building, then all such taxes, assessments, or charges, or the part thereof so
based, shall be deemed to be included within the term “Impositions” for the
purposes hereof.
 
3.2           Proration of Impositions.  Impositions imposed in respect of the
tax-fiscal period during which the Term commences and the period in which the
Term expires or terminates shall be prorated between Landlord and Tenant,
whether or not such Impositions are imposed before or after such termination,
and Tenant’s and Landlord’s obligation to pay their prorated shares thereof
shall survive such termination.
 
3.3           Utility Charges.  In addition to Tenant’s obligations, Tenant will
contract for, in its own name, and will pay or cause to be paid all charges for,
electricity, power, gas, oil, water, sewer, garbage and waste removal,
telephone, cable television or satellite television, high-speed data connections
and other public or private utilities used in the Premises during the Term,
including any related connection or hookup charges.  All such utility services
for the Premises shall be separately metered, and Tenant shall make all payments
directly to the proper authority.  After the Substantial Completion of the
Premises, and prior to the Commencement Date, Tenant shall pay for all utilities
or services at the Premises used by Tenant or its agents, employees or
contractors other than that used by the Landlord, the General Contractor and
other vendors in connection with the construction of the Building.  Landlord
acknowledges that Tenant may purchase certain utilities and other services from
Ground Lessor or an affiliate of Ground Lessor.
 
3.4           Insurance Premiums.  Tenant will contract for, in its own name,
and will pay or cause to be paid all premiums for, the insurance coverage
required to be maintained by Tenant pursuant to Article 11 during the Term.

 
5

--------------------------------------------------------------------------------

 

3.5           Excluded Expenses.  Notwithstanding anything to the contrary set
forth in this Lease, Tenant shall in no manner be liable for any of the
following obligations, and such shall not be included in any calculation of
Minimum Rent, nor shall such be an Imposition or other Additional Charge to be
paid by Tenant, and Landlord shall pay, or cause to be paid, the following:  any
costs occurred by Landlord’s breach of any covenants or obligations under this
Lease; costs resulting from violation of any environmental or Hazardous
Materials Laws during construction of the Premises or the cost to purchase
environmental insurance; any expenses for overhead, office costs, staff salary,
benefits or other compensation of any Landlord or affiliated entity or employee;
any fines Landlord must pay as a result of a failure to comply with laws,
ordinances or municipal codes and the like during acquisition of the Land and
construction of the Building and/or Premises; any costs incurred because of
Landlord’s negligence; any fees and expenses paid to affiliates of Landlord in
excess of market rates; advertising and promotional expenses, financing costs
including interest and principal amortization of debts; costs of any items for
which Landlord is or is entitled to be paid or reimbursed by insurance;
increased insurance or taxes assessed specifically to any tenant of the Building
other than Tenant or for which Landlord is entitled to full reimbursement from
any other tenant; charges for electricity, water or other utilities and
applicable taxes for which Landlord is entitled to full reimbursement from any
other tenant; cost of any HVAC, janitorial or other services provided to tenants
other than Tenant on an extra cost basis after regular business hours; cost of
any work or service performed on an extra cost basis for any tenant in the
Building other than Tenant to a materially greater extent or in a materially
more favorable manner than furnished generally to tenants and other occupants;
any mitigation or impact fees or subsidies (however characterized), imposed or
incurred in connection with undertaking the construction of the Building;
attorneys’ fees and accounting and other professional fees (except to the extent
provided in the Final Project Budget); leasing commissions; management fees of
any kind except as provided for under Section 2.2; any cost associated with
operating an on-or off-site management office for the Building; charitable or
political contributions; tenant improvement work for any tenant other than
Tenant; costs of any alterations, additions, changes, repairs, replacements or
other items which, under generally accepted accounting principles, are properly
classified as capital expenses, except to the extent that Landlord is expressly
allowed to recover such costs pursuant to Section 7.1(a) hereof; late fees or
charges incurred by Landlord due to late payment of expenses; cost of acquiring
sculptures, paintings and other art objects, except to the extent requested by
Tenant; and taxes on Landlord’s business (such as income, excess profits,
franchise, capital stock, estate, inheritance, etc.).  In no event shall
Landlord recover any item of cost more than once.
 
3.6           Audit. By April 1 of each calendar year or as soon thereafter as
is reasonably practicable, Landlord shall provide Tenant a statement (the
“Annual Cost Statement”) of the total Impositions and other Additional Charges
for the preceding year.  The Annual Cost Statement shall include a statement of
Landlord’s actual total Impositions and other Additional Charges for the
previous year.  If the Annual Cost Statement reveals that Tenant paid more than
Tenant’s Proportionate Share of the actual total Impositions and other
Additional Charges in the year for which such statement was prepared, then
Landlord shall credit or reimburse Tenant for such excess within thirty (30)
days after delivery of the Annual Cost Statement; likewise, if Tenant paid less
than Tenant’s Proportionate Share of the actual total Impositions and other
Additional Charges, then Tenant shall pay Landlord such deficiency within thirty
(30) days after delivery of the Annual Cost Statement.  Within sixty (60) days
(the "Audit Election Period") after Landlord furnishes the Annual Cost Statement
for any calendar year, Tenant may, at its expense during Landlord's normal
business hours, elect to audit Landlord's accounting records relative to
Impositions and other Additional Charges for such calendar year only, subject to
the following conditions:  (i) there is no uncured Event of Default under this
Lease; (ii) the audit shall be prepared by an independent certified public
accounting firm of recognized national standing; (iii) in no event shall any
audit be performed by a firm retained on a "contingency fee" basis; (iv) the
audit shall commence within thirty (30) days after Landlord makes Landlord's
accounting records available to Tenant's auditor and shall conclude within sixty
(60) days after commencement; (v) the audit shall be conducted where Landlord
maintains its books and records and shall not unreasonably interfere with the
conduct of Landlord's business; (vi) Tenant and its accounting firm shall treat
any audit in a confidential manner and shall each execute Landlord's
confidentiality agreement for Landlord's benefit prior to commencing the audit;
and (vii) the accounting firm's audit report shall, at no charge to Landlord, be
submitted in draft form for Landlord's review and comment before the final
approved audit report is delivered to Landlord and any reasonable comments by
Landlord shall be incorporated into the final audit report.  If Tenant does not
give written notice of its election to audit Landlord's accounting records
relative to Impositions and other Additional Charges during the Audit Election
Period, Landlord's total Impositions and other Additional Charges for the
applicable calendar year shall be deemed approved for all purposes, and Tenant
shall have no further right to review or contest the same.

 
6

--------------------------------------------------------------------------------

 
 
ARTICLE 4.
OWNERSHIP OF PREMISES
 
4.1           Ownership of the Premises.  Tenant acknowledges that Landlord has
a leasehold interest in the Land under the terms of the Ground Lease and that
the Premises and Building are the property of Landlord.  Tenant has only the
right to the possession and use of the Premises during the Term hereof and upon
the terms and conditions of this Lease.
 
4.2           Personal Property.  Tenant may (and shall as provided herein
below), at its expense, install, affix or assemble or place within the Premises
any items of the Personal Property, and may remove, replace or substitute for
the same from time to time in the ordinary course of Tenant’s business.  Tenant
shall provide and maintain during the entire Term all such Personal Property as
shall be necessary in order to operate the Premises in compliance with all
licensure and certification requirements, in compliance with all applicable
Legal Requirements and Insurance Requirements and otherwise in accordance with
customary practice in the industry for the Permitted Use.
 
ARTICLE 5.
CONDITION AND USE OF PREMISES
 
5.1           Condition of the Premises.  Landlord shall deliver the Premises to
Tenant in such condition that the Building shall not encroach upon any property,
street or right-of-way adjacent to the Building, and shall not violate the
agreements or conditions contained in any applicable Legal Requirement and any
of the Permitted Exceptions, and shall not impair the rights of others under any
easement or right-of-way to which the Building is subject.  Landlord shall
construct and complete the Building and install the Fixtures, any other
improvements, fixtures or personal property or other work or matters to be
completed pursuant to the Work Letter attached hereto as Exhibit E that are
necessary for (i) the Building to be licensed by the State of Georgia and
receive classification as a LTACH for payment for all Medicare discharges under
the Prospective Payment System for facilities of this type as provided under 42
CFR § 412.500 et seq. (the “LTACH License”), as such statute requires as of the
Effective Date of this Lease, (ii) Tenant’s satisfaction of the requirements
imposed by the Georgia Department of Community Health in connection with the
issuance of the Certificate of Need for the Premises (the “CON”),
(iii) accreditation with the Joint Commission (the “Accreditation”) and (iv) any
certificate of occupancy or other local permit or certification required for
Tenant to legally and permissibly occupy the Premises (the “CO”).  As
clarification, the CON, the LTACH License, the Accreditation and any other
license(s), approval(s), permit(s), certification(s) or accreditation(s) to
commence operations in the Premises for its Permitted Use (other than the CO)
shall be applied for by Tenant.  Landlord is not responsible for applying for
the CON, the LTACH License or the Accreditation or for completing any other
license(s), approvals(s), permit(s), certification(s) or accreditation(s) (other
than the CO); however, (i) Landlord shall construct and complete the Building in
such manner and condition that the Premises will not cause the CON, the LTACH
License and the Accreditation to fail, be rejected, or fail to be approved due
to Landlord’s failure to construct and complete the Building per the Work Letter
attached hereto as Exhibit E and that are necessary as Landlord’s work and
responsibility, and (ii) Landlord shall be solely responsible for applying for
and obtaining the CO.  In no way shall Landlord be responsible for a failure,
rejection or denial of approval due to Tenant’s failure to perform its
responsibilities pursuant to the Work Letter attached as Exhibit E hereto or
complete “Tenant’s Work” (as defined therein) after Landlord has completed its
work, whether occurring prior to or after Substantial Completion.  In no matter
shall Substantial Completion be achieved if the Premises is not delivered in
such condition that Tenant may obtain the CON, the LTACH License and the
Accreditation.  Prior to the taking of possession, Tenant and Landlord will
prepare the Punchlist related to the Premises in the manner contemplated in the
Work Letter attached hereto as Exhibit E.  All Punchlist Items will be completed
or corrected at the expense of Landlord if the Punchlist Items are part of
Landlord’s Work under the Work Letter attached hereto as Exhibit E.  Tenant’s
taking of possession prior to the completion of the Punchlist Items shall not
relieve Landlord from any obligation to complete any of Landlord’s Work to be
performed by Landlord under the terms of the Work Letter attached hereto as
Exhibit E.

 
7

--------------------------------------------------------------------------------

 
 
(a)        Commencement Date  Landlord and Tenant acknowledge that the
Commencement Date of this Lease shall be triggered by Landlord’s Substantial
Completion of Landlord’s Work under the Work Letter attached hereto as Exhibit
E.
 
(b)        State Licensure and Accreditation Related to Operations of the
Premises.  Except for Landlord’s responsibilities to construct and complete the
Building and to install the Fixtures pursuant to the Work Letter attached hereto
as Exhibit E and apply for and obtain the CO, any other improvements, fixtures
or personal property or other work or matters to be completed that are necessary
for Tenant to obtain the CON, the LTACH License, the Accreditation and any other
required license(s), approvals(s), permit(s), certification(s) or
accreditation(s) to operate the Premises for its Permitted Use shall be Tenant’s
sole responsibility and cost.
 
(c)        Compliance with Ground Lease, Medical Center Master Lease and
REA.  Tenant shall comply with all obligations and requirements applicable to
Tenant’s occupancy and use of the Premises and the exercise of rights granted
under this Lease.
 
5.2           Use of the Premises and Exclusivity.  After the Commencement Date
and during the entire Term, Tenant shall use or cause to be used the Premises as
a licensed long term acute care hospital facility, and for such other uses as
may be necessary, incidental, profitable or complimentary for such use and for
any lawful use as permitted under the Ground Lease, the Medical Center Master
Lease, or by local or state ordinance or regulation (the “Permitted
Use”).  Tenant shall not use the Premises or any portion thereof for any other
use or business activity without the prior written consent of Landlord and the
Ground Lessor.
 
(a)        Tenant covenants that, at its own cost and expense during the Lease
Term, it will obtain and maintain all material governmental approvals needed to
use and operate the Premises for its Permitted Use in compliance with all
applicable Legal Requirements.

 
8

--------------------------------------------------------------------------------

 
 
(b)        Except to the extent that Landlord may participate in the
construction and development of any design-build facilities to be constructed by
Tenant within Floyd County, Georgia, as contemplated in Section 33.9 herein, at
any time while this Lease is in effect, Landlord, or any affiliates or
subsidiaries, shall not directly or indirectly lease to, enter into any
development agreement with any third parties, or manage or operate (collectively
“Assist in Development”) any business competitive with the business conducted by
Tenant at the Premises, within the County of Floyd, Georgia.  For the purposes
hereof, and without limiting the generality of the foregoing, Landlord shall be
deemed to Assist in Development such a business indirectly if Landlord shall
become a member of a joint venture or partnership, or manager, shareholder,
officer or director of a corporation, that engages in such competitive business.
In the event of any termination of this Lease by reason of Landlord’s default,
Landlord agrees not to Assist in Development of any such competitive business
within the County of Floyd, Georgia for a period equal to the remainder of the
term of this Lease as if it had not been terminated.  Any violation of this
covenant by Landlord shall be a default by Landlord, subject to the provisions
set forth in Article 27 below.
 
(c)        Tenant shall not commit or suffer to be committed any material waste
on the Premises, or in the Building, nor shall Tenant cause or permit any
nuisance thereon.
 
(d)        Tenant shall neither suffer nor permit the Premises or any portion
thereof, to be used in such a manner as (i) might reasonably tend to impair
Landlord’s (or Tenant’s, as the case may be) title thereto or to any portion
thereof, or (ii) may reasonably result in a claim or claims of adverse usage or
adverse possession by the public, as such, or of implied dedication of the
Premises or any portion thereof.
 
(e)        Tenant will not utilize any Hazardous Materials on the Premises
except in substantial accordance with applicable Legal Requirements and will not
permit any contamination or release of Hazardous Materials which may require
remediation under any applicable Hazardous Materials Law.  Tenant agrees not to
dispose of any Hazardous Materials or substances within the sewage system of the
Premises in violation of any applicable Hazardous Materials Law, and that it
will handle all “red bag” wastes in accordance with applicable Hazardous
Materials Laws.
 
(f)        In addition to use of the Premises, Tenant shall be entitled to (i)
non-exclusive rights to use of a pedestrian connection hallway to be constructed
by Landlord, connecting the Building to the adjacent Floyd Medical Center
building and (ii) non-exclusive use (with other tenants in the Building) of at
least 120 parking spaces (or the minimum number required by law, whichever is
greater) located in the Parking Facilities, as defined in the REA.
 
(g)        In addition to use of the Premises, Tenant shall be entitled to
signage in the Building to the extent permitted by the Ground Lessor pursuant to
the Ground Lease and subject to Landlord’s reasonable approval with regard to
the size and location of the signage.
 
5.3           Management of the Premises.  The Premises shall be managed by
Tenant or its Affiliates pursuant to a separate management and leasing agreement
to be entered into between Landlord and Tenant whereby Landlord will delegate
the management and leasing duties to Tenant.

 
9

--------------------------------------------------------------------------------

 
 
ARTICLE 6.
LEGAL, INSURANCE AND FINANCIAL REQUIREMENTS
 
6.1           Compliance with Legal and Insurance Requirements.  Subject to
Article 10 relating to permitted contests, Tenant, at its expense, will with
reasonable promptness (a) comply with all material and Insurance Requirements in
respect of the use, operation, maintenance, repair and restoration of the
Premises, whether or not compliance therewith shall require structural change in
the Building or interfere with the use and enjoyment of the Premises, unless
resulting from defective work performed by Landlord, any agent or employee of
Landlord or contractor employed by Landlord, to the extent Landlord is
responsible hereunder for repairing such defective work, and (b) directly or
indirectly with the cooperation of Landlord, but at Tenant’s sole cost and
expense, procure, maintain and comply with all material licenses, certificates
of need and other authorizations required for (i) the use and operation of the
Premises for its Permitted Use, and for (ii) the proper erection, installation,
operation and maintenance of the Building or any part thereof.
 
6.2           Legal Requirement Covenants.  Tenant covenants and agrees that the
Premises shall not be used for any unlawful purpose.  Tenant shall, directly or
indirectly with the cooperation of Landlord, but at Tenant’s sole cost and
expense, acquire and maintain all material licenses, certificates, permits and
other authorizations and approvals needed to operate the Premises in its
customary manner for the Permitted Use and any other use conducted on the
Premises as may be permitted by Landlord from time to time hereunder.  Tenant
further covenants and agrees that Tenant’s use of the Premises and Tenant’s
maintenance, alteration, and operation of the same, and all parts thereof, shall
at all times conform to all applicable Legal Requirements.
 
ARTICLE 7.
REPAIRS; RESTRICTIONS AND ANNUAL INSPECTIONS
 
7.1           Maintenance and Repair.
 
(a)        Landlord shall keep in good order and repair the foundation, the
structural elements, the exterior walls and roof serving the Premises, plate
glass, windows, doors and other exterior openings, window and door frames,
molding, closure devices, locks and hardware, lighting, heating, air
conditioning, electrical and mechanical installation, equipment and other
fixtures servicing the Building (but not exclusively servicing the Premises),
landscaping, parking areas, all common areas, exterior portions of the demising
walls, and all other portions of the Building not constructed by Tenant or
otherwise the responsibility of other tenants or occupants of the
Building.  Subject to Section 3.5 hereof, Tenant shall be responsible for paying
Tenant’s Proportionate Share of the foregoing maintenance and repair costs as
Additional Charges pursuant to Section 2.2.  Notwithstanding anything to the
contrary set forth herein, all costs incurred by Landlord pursuant hereto which
relate to alterations, additions, changes, repairs, replacements or other items
which, under generally accepted accounting principles, are properly classified
as capital expenses, shall be amortized over the useful life of such
alterations, additions, changes, repairs, replacements or other items in
accordance with generally accepted accounting principles, and Tenant shall be
responsible, as an Additional Charge in any given year, only for Tenant’s
Proportionate Share of such costs attributable to said year.  Tenant shall, at
Tenant’s cost, keep the Premises in good order and repair and shall maintain the
Premises in a clean, safe, operable, attractive condition, and shall not permit
or allow to remain any waste or damage to any portion of the Premises.  Any
heating, air conditioning, electrical and mechanical equipment installed in the
Premises by Tenant shall be maintained and repaired by Tenant at Tenant’s
cost.  Landlord shall repair or replace, at Tenant’s cost, any damage to the
Building caused by Tenant or Tenant’s agents, contractors, or invitees.  The
cost of any repair or replacement work performed by Landlord under this 7.1(a)
in excess of any insurance proceeds payable with respect to such work shall be
paid by Tenant to Landlord within ten (10) days after Landlord has delivered to
Tenant an invoice therefore.

 
10

--------------------------------------------------------------------------------

 
 
(b)        Tenant will, upon the expiration or prior termination of this Lease,
vacate and surrender the Premises to Landlord in the condition in which the
Premises was originally received from Landlord, except for:  (i) ordinary wear
and tear (subject to the obligation of Tenant to maintain the Premises in good
order and repair during the entire Term); (ii) damage caused by the gross
negligence or willful acts of Landlord; (iii) damage or destruction described in
Article 12; (iv) damage resulting from a Taking described in Article 13 which
Tenant is not required by the terms of this Lease to repair or restore; and (v)
except as repaired, rebuilt, restored, altered or added to as permitted or
required by the provisions of this Lease.
 
7.2           Encroachments; Restrictions.  If any portion of the Building
shall, at any time, encroach upon any property, street or right-of-way adjacent
to the Premises, or shall violate the agreements or conditions contained in any
applicable Legal Requirement, or the Permitted Exceptions, or shall impair the
rights of others under any easement or right-of-way to which the Premises is
subject, then promptly upon the request of Tenant, Landlord shall, as an
Additional Charge under Section 2.2, subject to Tenant’s right to contest the
existence of any encroachment, violation or impairment, (a) obtain valid and
effective waivers or settlements of all claims, liabilities and damages
resulting from each such encroachment, violation or impairment, whether the same
shall affect Landlord or Tenant, or (b) make such changes in the Building, and
take such other actions, as Landlord in the good faith exercise of its judgment
deems reasonably practicable, to remove such encroachment, or to end such
violation or impairment, including, if necessary, the alteration of the
Building, and in any event take all such actions as may be necessary in order to
be able to continue the operation of the Premises for the Permitted Use
substantially in the manner and to the extent the Premises were operated prior
to the assertion of such violation or encroachment.  However, Tenant shall have
no such liability or obligations if such encroachment, violation, or impairment
was present at the Commencement Date of the Lease.  Any such alteration shall be
made in conformity with the applicable requirements of Article 8.  Tenant’s
obligations under this Section 7.2 shall be in addition to and shall in no way
discharge or diminish any obligation of any insurer under any policy of title or
other insurance and Tenant shall be entitled to a credit for any sums recovered
by Landlord under any such policy of title or other insurance.
 
11

--------------------------------------------------------------------------------


 
ARTICLE 8.
FUTURE IMPROVEMENTS

8.1           Future Improvements.  After the initial interior finish
improvements are made, subject to the exceptions in Section 8.1(a) below, no
alterations, physical additions or improvements (“Future Improvements”) in or to
the Premises may be made without the prior written consent of Landlord (which
consent shall not be unreasonably withheld, conditioned or delayed) and any
required approval of the Ground Lessor and the Hospital Authority.  Future
Improvements to the Premises may be installed at the expense of Tenant.  All
Future Improvements shall be in accordance with plans and specifications, which
have been previously submitted to and approved in writing by Landlord (which
approval shall not be unreasonably withheld, conditioned or delayed) .  All
Future Improvements (whether temporary or permanent in character, and including,
without limitation, all air conditioning equipment and all other equipment that
is in any manner connected to the Building’s plumbing system) made in or upon
the Premises, either by Landlord or Tenant, shall be Landlord’s property at the
end of the Term and shall remain on the Premises without compensation to
Tenant.  Approval by Landlord of any of Tenant’s drawings and plans and
specifications prepared in connection with any Future Improvements in the
Premises shall not constitute a representation or warranty of Landlord as to the
adequacy or sufficiency of such drawings, plans and specifications, or the
Future Improvements to which they relate, for any use, purpose, or condition,
but such approval shall merely be the consent of Landlord as required
hereunder.  Notwithstanding anything in this Lease to the contrary, Tenant’s
drawings and plans and specifications prepared in connection with any Future
Improvements shall comply with the retrofit requirements of the Americans with
Disabilities Act of 1990 and all rules, regulations, and guidelines promulgated
thereunder, as the same may be amended from time to time.
 
(a)        Provided that any required prior written approvals have been obtained
from the Ground Lessor and The Hospital Authority of Floyd County, as
applicable, (i) Tenant shall be entitled to make nonstructural, cosmetic changes
to the interior of the Premises (such as re-carpeting, re-painting) without any
consent of Landlord, (ii) Tenant shall be entitled to make nonstructural
alterations or additions to the interior of the Premises costing less than Two
Hundred Fifty Thousand Dollars ($250,000.00) without any consent of Landlord,
provided that (A) Tenant shall notify Landlord of the nature of any such
alterations or additions to the Premises for which Landlord’s consent is not
required at least twenty (20) days prior to the commencement of work on such
alterations or additions, (B) Tenant’s use of the Building is consistent with
the Permitted Use, (C) Tenant accepts responsibility for any impact to the
Building’s system resulting from any such nonstructural alterations or
additions, (D) Tenant agrees to provide Landlord with standard “as built”
drawings of any such alterations or additions to the Premises within a
reasonable time after the completion thereof, (E) such alterations or additions
do not materially and adversely affect any other tenant in the Building, and
(F) no such alteration or addition will modify or have a material and adverse
impact on the exterior of the Building; (iii) Tenant shall have the right, at
its cost and with the Landlord’s prior written consent (which consent shall not
be unreasonably withheld or delayed), to make any other alterations or additions
to the Premises that Tenant deems necessary or desirable in order to conduct its
business, subject to approval of the plans and specifications for such
alterations or additions by Landlord (which approval shall not be unreasonably
withheld or delayed); and (iv) Tenant shall be entitled to remove all personal
property, equipment and trade fixtures from the Premises which were installed by
Tenant and, except for such personal property, equipment and trade fixtures, all
alterations and additions shall be Landlord’s property at the end of the Term
and shall remain on the Premises without compensation to Tenant.

 
12

--------------------------------------------------------------------------------

 

(b)        Additionally, Landlord shall reasonably cooperate with Tenant
regarding the grant of any consents or easements or the like necessary or
appropriate in connection with any Future Improvements or Alterations, it being
understood that such consents and/or easements may require the joinder and/or
approval of the Ground Lessor and/or the Hospital Authority.  Further, no Future
Improvements or Alterations shall be made which would tie in or connect the
Building with any other improvements on property adjacent to the Building (and
not part of the Land covered by this Lease) including tie-ins of buildings or
other structures or utilities, unless Tenant shall have obtained the prior
written approval of Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed.  All proposed Future Improvements or Alterations shall
be architecturally integrated and generally consistent with the Building.
 
(c)        All work described herein shall be performed only by contractors and
subcontractors approved in writing by Landlord, such approval not to be
unreasonably withheld, conditioned or delayed.  Tenant shall cause all
contractors and subcontractors to procure and maintain insurance coverage
against such risks, in such amounts, and with such companies as Landlord may
reasonably require, and to procure payment and performance bonds reasonably
satisfactory to Landlord covering the cost of the work.  All such work shall be
performed in accordance with the Ground Lease, the Medical Center Master Lease,
the REA and all applicable Legal Requirements and be performed in a good and
workmanlike manner so as not to damage the Premises, the primary structure or
structural qualities of the Building, or plumbing, electrical lines, or other
utility transmission facility.  All such work which may affect the HVAC,
electrical system, or plumbing must be approved by, and shall be subject to
inspection by, the Building’s engineer of record.
 
(d)        Landlord and Tenant acknowledge that the Ground Lease contemplates
that certain improvements to the Premises may be constructed by Landlord at the
request of Ground Lessor and the consent of Landlord’s Mortgagee, at Ground
Lessor’s sole cost and expense, which improvements may be constructed on floors
above the Premises (the “Potential Expansion”).  Landlord agrees that all work
related to the Potential Expansion shall be performed in a manner to minimize or
eliminate, to the extent practicable, any interference with or disruption of
Tenant’s business operations in the Premises.  Tenant shall not be responsible
in any manner for the maintenance or repair of or other costs related to the
Potential Expansion.
 
ARTICLE 9.
LIENS
 
Subject to the provisions of Article 10 relating to permitted contests, Tenant
will not directly or indirectly create or suffer to exist and will promptly
discharge at its expense any lien, encumbrance, attachment, title retention
agreement or claim upon the Premises, Building or Project or any attachment,
levy, claim or encumbrance in respect of the Rent, not including, however,
(a) the Ground Lease (including any amendments thereto), (b) this Lease
(including any amendments thereto), (c) the Permitted Exceptions set forth in
Exhibit B attached hereto, (d) the Landlord’s Mortgage, (e) restrictions, liens
and other encumbrances which are consented to in writing by Landlord, (f) liens
for those taxes of Landlord which Tenant is not required to pay hereunder,
(g) subleases permitted by Article 21, (h) liens for Impositions or for sums
resulting from noncompliance with Legal Requirements so long as (1) the same are
not yet due and payable or (2) such liens are in the process of being contested
as permitted by Article 10, (i) liens of mechanics, laborers, materialmen,
suppliers or vendors for sums either disputed or not yet due, provided that any
such liens are in the process of being contested as permitted by Article 10, (j)
any Encumbrance placed on the Premises by Landlord or Ground Lessor, and (k) any
Encumbrance placed upon the Premises in connection with any Future Improvements
or alterations as set forth in Article 8 hereof, provided such Encumbrance
related to any Future Improvements or alterations is subordinate to this Lease,
the Landlord’s Mortgage, the Medical Center Master Lease and the Ground Lease.

 
13

--------------------------------------------------------------------------------

 
 
ARTICLE 10.
PERMITTED CONTESTS
 
Subject to any requirements under Landlord’s Mortgage, and any applicable
requirements of the Ground Lessor and the Hospital Authority, Tenant, on its own
or on Landlord’s behalf (or in Landlord’s name), but at Tenant’s expense, may
contest, by appropriate legal proceedings conducted in good faith and with due
diligence, the amount, validity or application, in whole or in part, of any
Imposition, Legal Requirement, Insurance Requirement, lien, attachment, levy,
encumbrance, charge or claim (collectively, “Charge”) not otherwise permitted by
Article 9, which is required to be paid or discharged by Tenant; provided that
(a) Tenant shall give prompt written notice to Landlord of such contest; (b) in
the case of an unpaid Charge, the commencement and continuation of such
proceedings, or the posting of a bond or certificate of deposit as may be
permitted by applicable law, shall suspend the collection thereof from Landlord
and from the Premises; (c) neither the Premises nor any Rent therefrom nor any
part thereof or interest therein would be in any immediate danger of being sold,
forfeited, attached or lost; (d) Landlord would not be in any immediate danger
of civil or criminal liability for failure to comply therewith pending the
outcome of such proceedings; (e) in the event that any such contest shall
involve a sum of money or potential loss in excess of $100,000.00, then Tenant
shall deliver to Landlord and its counsel a certificate from an authorized
member of Tenant as to the matters set forth in clauses (b), (c) and (d); (f) in
the case of an Insurance Requirement, the coverage required by Article 11 shall
be maintained; (g) such contest would not violate the terms of the Ground Lease;
and (h) if such contest be finally resolved against Landlord or Tenant, Tenant
shall, as Additional Charges due hereunder, promptly pay the amount required to
be paid, together with all interest and penalties accrued thereon, or otherwise
comply with the applicable Charge; provided further that nothing contained
herein shall be construed to permit Tenant to contest the payment of Rent, or
any other sums payable by Tenant to Landlord hereunder.  Landlord, at Tenant’s
expense, shall execute and deliver to Tenant such authorizations and other
documents as may reasonably be required in any such contest and, if reasonably
requested by Tenant or if Landlord so desires and then at its own expense,
Landlord shall join as a party therein.  Landlord shall do all things reasonably
requested by Tenant in connection with such action.  Tenant shall indemnify and
save Landlord harmless against any liability, cost or expense of any kind that
may be imposed upon Landlord in connection with any such contest and any loss
resulting therefrom, except as may result from Landlord’s own actions or
omissions.
 
14

--------------------------------------------------------------------------------


 
ARTICLE 11.
INSURANCE
 

11.1           General Insurance Requirements.  During the Term of this Lease,
Tenant shall at all times maintain the kinds and amounts of insurance as set
forth in Exhibit G attached hereto and written by companies authorized to do
insurance business in the state in which the Premises is located and with an AM
Best rating of at least A VIII.  The policies must name Landlord as an
additional insured, and losses shall be payable to Landlord and/or Tenant as
provided herein.  In addition, the policies shall name as an additional insured
the holder (“Landlord’s Mortgagee”) of any mortgage, deed of trust or other
security agreement securing any Encumbrance placed on the Premises in accordance
with the provisions of Article 29 (“Landlord’s Mortgage”), if any, by way of a
standard form of mortgagee’s loss payable endorsement.  Landlord’s Mortgagee
shall be the loss payee under the property coverage (or, if there is no
Landlord’s Mortgagee, then Landlord shall be designated as the loss
payee).  Certificates of insurance shall be delivered to Landlord and Landlord’s
Mortgagee(s) upon Landlord’s written request.
 
11.2           Additional Insurance.  In addition to the insurance described
above, Tenant shall maintain such additional insurance as may be reasonably
required from time to time by Landlord or any Landlord’s Mortgagee which is
consistent with insurance coverage in the city, county and state where the
Premises is located, or required pursuant to any applicable Legal Requirement
and shall at all times maintain adequate worker’s compensation insurance
coverage for all persons employed by Tenant on the Premises, in accordance with
all applicable Legal Requirements.
 
11.3           Waiver of Subrogation.  All insurance policies carried by either
party covering the Premises, the Fixtures, the Building, the Project and/or the
Personal Property, including contents, fire and casualty insurance, shall
expressly waive any right of subrogation on the part of the insurer against the
other party. The parties hereto agree that their policies will include such a
waiver clause or endorsement so long as the same is obtainable without extra
cost, and in the event of such an extra charge the other party, at its election,
may request and pay the same, but shall not be obligated to do so.
 
11.4           Form of Insurance.  Tenant shall pay all premiums for insurance
required hereby and deliver such policies or certificates thereof to Landlord
prior to their effective date (and, with respect to any renewal policy, at least
twenty (20) days prior to the expiration of the existing policy).  Each insurer
mentioned in this Section shall agree, by endorsement on the policy or policies
issued by it, or by independent instrument furnished to Landlord, to endeavor to
give to Landlord prior written notice before the policy or policies in question
shall be altered, allowed to expire or canceled.
 
11.5           Change in Limits.  In the event that Landlord shall at any time
reasonably and in good faith believe the limits of the personal injury, property
damage or general public liability insurance then carried to be insufficient,
the parties shall endeavor to agree on the proper and reasonable limits for such
insurance to be carried and such insurance shall thereafter be carried with the
limits thus agreed on until further change pursuant to the provisions of this
Section.  If the parties shall be unable to agree thereon, the proper and
reasonable limits for such insurance shall be determined by an impartial third
party selected by the parties the costs of which shall be divided equally
between the parties.  Such redeterminations, whether made by the parties or by
arbitration, shall be made no more frequently than every five (5)
years.  Nothing herein shall permit the amount of insurance to be reduced below
the amount or amounts required by any Landlord’s Mortgagee.

 
15

--------------------------------------------------------------------------------

 
 
11.6           Blanket Policy.  Notwithstanding anything to the contrary
contained in this Section, Tenant’s obligations to carry the insurance provided
for herein may be brought within the coverage of a so-called blanket policy or
policies of insurance carried and maintained by Tenant or any member of Tenant;
provided that the coverage afforded Landlord will not be reduced or diminished
or otherwise be different from that which would exist under separate policies
meeting all other requirements of this Lease (e.g., “all risk” property coverage
is scheduled with full limits for this location and the general liability and
medical professional liability policies include per location aggregate
language); provided further that the requirements of this Article 11 are
otherwise satisfied.
 
11.7           No Separate Insurance.  Without the prior written consent of
Landlord, Tenant shall not, on Tenant’s own initiative or pursuant to the
request or requirement of any third party, take out separate insurance
concurrent in form or contributing in the event of loss with that required in
this Article 11 to be furnished by, or which may reasonably be required by a
Landlord’s Mortgagee to be furnished by, Tenant, or increase the amounts of any
then-existing insurance required under this Article 11 by securing an additional
policy or additional policies, unless all parties having an insurable interest
in the subject matter of the insurance, including in all cases Landlord and all
Landlord’s Mortgagees, are included therein as additional insureds and the loss
is payable under said insurance in the same manner as losses are required to be
payable under this Lease.  Tenant shall immediately notify Landlord of the
taking out of any such separate insurance or of the increasing of any of the
amounts of the then-existing insurance required under this Article 11 by
securing an additional policy or additional policies.
 
11.8           Landlord’s Insurance Obligations.  During the Term of this Lease,
Landlord shall at all times maintain insurance covering all areas of the Project
which do not constitute a part of the Premises.  The kinds and amounts of
insurance shall be as Landlord deems necessary and appropriate, or as may be
required by Landlord’s Mortgagee or Ground Lessor, and shall be written by
companies authorized to do insurance business in the state in which the Premises
is located and with an AM Best rating of at least A VIII (or comparable
rating).  Landlord’s Mortgagee shall be the loss payee under the property
coverage (or, if there is no Landlord’s Mortgagee, then Landlord shall be
designated as the loss payee).  Certificates of insurance shall be delivered to
Tenant upon Tenant’s written request.  Notwithstanding anything to the contrary
contained in this Section, Landlord’s obligations to carry the insurance
provided for herein may be brought within the coverage of a so-called blanket
policy or policies of insurance carried and maintained by Landlord and its
Affiliates; provided that the coverage afforded Landlord will not be reduced or
diminished or otherwise be different from that which would exist under separate
policies meeting all other requirements of this Lease (e.g., “all risk” property
coverage is scheduled with full limits for this location and the general
liability policy includes per location aggregate language); provided further
that the requirements of this Section 11.8 are otherwise satisfied.
 
16

--------------------------------------------------------------------------------


 
ARTICLE 12.
FIRE AND CASUALTY
 

12.1           Insurance Proceeds.  Subject to the terms of any Landlord’s
Mortgage, all proceeds payable by reason of any loss or damage to the Premises
or any portion thereof (but specifically excluding proceeds payable to Tenant on
account of loss or damage to any of Tenant owned personal property), and insured
under any policy of insurance required by Article 11 of this Lease shall be paid
to Landlord or Landlord’s Mortgagee and held by Landlord in trust (subject to
the provisions of Section 12.6) and shall be made available for reconstruction
or repair, as the case may be, of any damage to or destruction of the Premises,
or any portion thereof, and shall be promptly paid out by Landlord (or
Landlord’s Mortgagee, as the case may be, in accordance with and subject to the
Landlord’s Mortgage) from time to time for the reasonable cost of such
reconstruction or repair in accordance with this Article 12.  Any excess
proceeds of insurance remaining after the completion of the restoration or
reconstruction of the Premises shall be retained by Landlord.
 
12.2           Reconstruction in the Event of Damage or Destruction Covered by
Insurance.  Except as provided in Section 12.6, and subject to the terms of any
Landlord’s Mortgage, if during the Term, the Premises are partially destroyed
from a risk covered by the insurance described in Article 11, Landlord shall
apply all proceeds payable with respect thereto to restore the Premises to
substantially the same condition as existed immediately before the damage or
destruction.  Such damage or destruction shall not terminate this Lease.
 
12.3           Reconstruction in the Event of Damage or Destruction Not Covered
by Insurance.  Subject to the terms of any Landlord’s Mortgage, if during the
Term the Premises are partially destroyed by a risk not covered by the insurance
described in Article 11, Landlord shall have the option, in its sole discretion
to (i) restore the Premises to substantially the same condition it was in
immediately before such damage or destruction or (ii) terminate this Lease by
giving notice to Tenant within thirty (30) days after Landlord’s receipt of
notice from the applicable insurer that the damage will not be covered by
insurance.  In the event that Landlord elects to terminate the Lease, Tenant
shall have no further obligations under the Lease from and after the date of
damage or destruction and Landlord shall reimburse Tenant for any payments of
Minimum Rent made after the date of damage or destruction.
 
12.4           Tenant’s Property.  If the Premises are restored by Landlord
pursuant to this Article 12, Tenant shall use any insurance proceeds payable by
reason of any loss of or damage to any of the Tenant’s Personal Property to
restore such Tenant owned Personal Property to the Premises with items of
substantially equivalent value to the items being replaced.
 
12.5           Abatement of Rent.  Notwithstanding any loss or damage to the
Premises or to Tenant’s Personal Property, unless this Lease is terminated
pursuant to the provisions hereof, this Lease shall remain in full force and
effect; provided, however, Tenant’s obligation to pay Rent when due as required
by this Lease shall abate beginning on the date that is one hundred twenty (120)
days after the date of damage or destruction and shall continue abated until the
Premises are sufficiently repaired and restored to allow Tenant to reoccupy the
Premises.
 
12.6           Damage Near End of Term.  Notwithstanding any provisions of
Sections 12.2 or 12.3 to the contrary, if damage to or destruction of the
Premises occurs during the last twelve (12) months of the Initial Term or an
Extension Term, and if in Tenant’s commercially reasonable opinion, such damage
or destruction cannot be fully repaired and restored within the lesser of
(i) six (6) months or (ii) the period remaining in the Term or Extension Term
immediately following the date of loss, either party shall have the right to
terminate this Lease by giving notice to the other within thirty (30) days after
the date of damage or destruction, in which event Landlord shall be entitled to
retain the insurance proceeds, and Tenant shall pay to Landlord on demand the
amount of any deductible or uninsured loss arising in connection therewith;
provided that any such notice given by Landlord shall be void and of no force
and effect if Tenant exercises any available option to extend the Term for one
Extension Term, or one additional Extension Term, as the case may be, within
thirty (30) days following receipt of such termination notice.

 
17

--------------------------------------------------------------------------------

 
 
12.7           Waiver.  Tenant hereby waives any statutory or common law rights
of termination which may arise by reason of any damage or destruction of the
Premises.
 
ARTICLE 13.
CONDEMNATION
 
13.1           Parties’ Rights and Obligations.  If during the Term there is any
Taking of all or any part of the Premises or any interest in this Lease by
Condemnation, the rights and obligations of the parties shall be determined by
this Article 13 and shall be subject to the terms of Landlord’s Mortgage.
 
13.2           Total Taking.  If there is a Taking of all of the Premises by
Condemnation, this Lease shall terminate effective as of the Date of Taking, and
the Minimum Rent and all Additional Charges paid or payable hereunder shall be
apportioned and paid to the Date of Taking.
 
13.3           Partial Taking.  If there is a Taking of a portion of the
Premises by Condemnation such that the Premises are not thereby rendered
Unsuitable for its Permitted Use in the commercially reasonable opinion of
Landlord and Tenant, this Lease shall remain in effect.  If, however, the
Premises are thereby rendered Unsuitable for its Permitted Use in Landlord and
Tenant’s mutual commercially reasonable opinion, Tenant shall have the right,
subject to the terms of the Landlord’s Mortgage (a) to take such proceeds of any
Award as shall be necessary and restore the Premises, at its own expense, to the
extent possible, to substantially the same condition as existed immediately
before the partial Taking, or (b) to terminate this Lease, in which case all
proceeds of any Award shall belong to Landlord.  Tenant shall immediately
provide Landlord with notice of any partial Taking and Tenant’s opinion
concerning the suitability of the Premises for its Permitted Use.  Landlord
shall, within thirty (30) days after such notice of partial Taking, advise
Tenant of its opinion concerning whether or not the Premises is, after the
partial Taking rendered Unsuitable for its Permitted Use.  Tenant shall exercise
any one of its above stated options by giving Landlord notice thereof within
sixty (60) days after Tenant receives Landlord’s notice concerning the
suitability of the Premises for its Permitted Use after the partial Taking. In
the event that this Lease is terminated pursuant hereto, this Lease shall
terminate effective as of the Date of Taking, and the Minimum Rent and all
Additional Charges paid or payable hereunder shall be apportioned and paid to
the Date of Taking.
 
13.4           Restoration.  If there is a partial Taking of the Premises and
this Lease remains in full force and effect pursuant to Section 13.3, Tenant
shall commence all necessary restoration of the Premises within thirty (30) days
(or as soon as practicable after the receipt of any necessary permits or
approvals, whichever is later) after the date Tenant has delivered notice to
Landlord of its election to restore the Premises and shall diligently pursue the
completion of the restoration as soon as reasonably possible.

 
18

--------------------------------------------------------------------------------

 
 
13.5           Award Distribution.  Except as otherwise provided in Section 13.3
above, in any other event, the entire Award shall belong to and be paid to
Landlord, except that, in all instances, (a) Tenant shall be entitled to a
separate award or damages equal to the value of any removable Trade Fixtures and
Personal Property installed by Tenant at its own cost in the Premises; and
(b) Tenant shall be entitled to seek separate award and damages for relocation
expenses and loss of business resulting from such Taking, provided that any
award payable to Tenant would not reduce the amount of the Award that Landlord
would otherwise be entitled to receive.  Landlord and Tenant agree to work
together in a coordinated effort in the filing of their respective separate
claims for any such awards and shall each file all necessary pleadings or other
documents to support the other’s position.
 
13.6           Temporary Taking.  The Taking of the Premises, or any part
thereof, by military or other public authority shall constitute a Taking by
Condemnation only when the use and occupancy by the Taking authority has
continued for longer than twelve (12) months.  During the period after such
initial twelve (12) month period all the provisions of this Lease shall remain
in full force and effect, and the Rent shall not be abated or reduced during
such period of Taking; provided that Tenant will receive any compensation from
the Taking authority as a result of such temporary Taking.
 
ARTICLE 14.
DEFAULT
 
14.1           Events of Default.  The occurrence of any one or more of the
following events shall constitute events of default (individually, an “Event of
Default” and, collectively, “Events of Default”) hereunder:
 
(a)        if Tenant shall fail to make a payment of Minimum Rent when due and
payable and such failure continues for a period of five (5) days; or
 
(b)        if Tenant shall fail to make a payment of Additional Charges,
Impositions or any other sum required to be paid by Tenant hereunder (other than
Minimum Rent) when the same becomes due and payable and such failure continues
for a period of ten (10) days after written notice from Landlord to Tenant; or
 
(c)        if Tenant shall fail to observe or perform any other term, covenant
or condition of this Lease and such failure is not cured by Tenant within a
period of thirty (30) days after receipt by Tenant of notice thereof from
Landlord, unless such failure cannot with due diligence be cured within a period
of thirty (30) days, in which case such failure shall not be deemed an Event of
Default provided that Tenant commences to cure such failure within the initial
thirty (30) day cure period and thereafter diligently completes the curing
thereof within an additional thirty (30) days.  Notwithstanding the foregoing,
the time within which Tenant shall be obligated to cure any such failure shall
also be subject to extension of time due to the occurrence of any Unavoidable
Delay; or

 
19

--------------------------------------------------------------------------------

 
 
(d)        if Tenant or Guarantor, or any of their respective subsidiaries or
members, shall:
 
(i)        admit in writing its inability to pay its debts generally as they
become due,
 
(ii)       file a petition in bankruptcy or a petition to take advantage of any
insolvency law,
 
(iii)      make an assignment for the benefit of its creditors,
 
(iv)      consent to the appointment of a custodian (including without
limitation a trustee or receiver) of itself or of the whole or any substantial
part of its property, or
 
(v)        file a petition or answer seeking reorganization or arrangement under
the Federal bankruptcy laws or any other applicable law or statute of the United
States of America or any state thereof, or
 
(e)        if final judgment for the payment of money shall be rendered against
Tenant, any of its subsidiaries or members and Tenant or any such subsidiary or
member, as the case may be, shall not discharge or cause the same to be
discharged within ninety (90) days from the entry thereof, or shall not appeal
therefrom or from the order, decree or process upon which or pursuant to which
said judgment was granted, based or entered and secure a stay of execution
pending such appeal, or
 
(f)        if Guarantor shall default on its obligations under the Lease
Guaranty attached hereto as Exhibit D, or
 
(g)        if any of the representations or warranties made by Tenant, any of
its subsidiaries or members and Tenant or any such subsidiary or member, as the
case may be, in this Lease prove to have been untrue in any material respect
when made, and to the extent such untrue representation or warranty is not cured
within thirty (30) days after receipt by Tenant of written notice thereof from
Landlord, or
 
(h)        if the Financial Statements of any of Tenant or Guarantor, or any of
their respective subsidiaries or members, as the case may be, provided under
this Lease to Landlord in connection with the execution of this Lease prove to
have been untrue in any material respect when made, and reliance on such
Financial Statements causes an adverse impact to Landlord.
 
(i)        if Tenant shall directly or indirectly create or suffer to exist any
lien, encumbrance, attachment, title retention agreement or claim upon the
Premises, Building or Project and such lien, encumbrance, attachment, title
retention agreement or claim remains unsatisfied or unbonded following thirty
(30) days after the date of filing thereof, subject to the provisions of
Article 9 relating to liens, and further subject to the right of Tenant to
contest the validity thereof as provided in Section 10 hereof.
 
14.2           Remedies.  If an Event of Default shall have occurred, Landlord
shall have the right at its election, then or at any time thereafter, to pursue
any one or more of the following remedies, in addition to any remedies which may
be permitted by law or by other provisions of this Lease, without further notice
or demand, except as hereinafter provided:

 
20

--------------------------------------------------------------------------------

 
 
(a)        Without any notice or demand whatsoever, Landlord may take any one or
more actions permissible at law to ensure performance by Tenant of Tenant’s
covenants and obligations under this Lease.  In this regard, it is agreed that
if Tenant abandons or vacates the Premises, Landlord may enter upon and take
possession of such Premises in order to protect it from deterioration and
continue to demand from Tenant the monthly Minimum Rent and the Additional
Charges provided in this Lease.  Landlord shall use good faith, commercially
reasonable efforts to relet and thereby mitigate its damages but shall have no
absolute obligation to relet.  If Landlord does elect to relet the Premises,
such action by Landlord shall not be deemed as an acceptance of Tenant’s
surrender of the Premises unless Landlord expressly notifies Tenant of such
acceptance in writing, Tenant hereby acknowledging that Landlord shall otherwise
be reletting as Tenant’s agent.  It is further agreed in this regard that in the
event of any Event of Default described in this Article 14, Landlord shall have
the right to enter upon the Premises and do whatever Tenant is obligated to do
under the terms of this Lease; and Tenant agrees to reimburse Landlord on demand
for any reasonable expenses which Landlord may incur in thus effecting
compliance with Tenant’s obligations under this Lease, and further agrees that
Landlord shall not be liable for any damages resulting to Tenant from such
action provided that Landlord is not negligent in the performance of Tenant’s
lease obligations.
 
(b)        Landlord may (i) terminate this Lease or (ii) terminate Tenant’s
right to possession of the Premises without terminating this Lease by written
notice to Tenant, in which event Tenant shall immediately surrender the Premises
to Landlord, and if Tenant fails to do so, Landlord may, without prejudice to
any other remedy which Landlord may have for possession or arrearage in rent
(including any interest which may have accrued pursuant to Section 2 of this
Lease or otherwise), enter upon and take possession of the Premises and expel or
remove Tenant and any other person who may be occupying the Premises or any part
thereof.  In addition, Tenant agrees to pay to Landlord on demand the amount of
all loss and damage which Landlord may suffer by reason of any termination
effected pursuant to this subsection (b), said loss and damage to be determined,
at Landlord’s option, by either of the following alternative measures of
damages:
 
(i)           Landlord shall be obligated to use good faith, commercially
reasonable efforts, to relet the Premises, until the Premises is relet Tenant
shall pay to Landlord on or before the first day of each calendar month the
monthly Minimum Rent and other Additional Charges provided in this Lease.  After
the Premises has been relet by Landlord, Tenant shall pay to Landlord on the
tenth (10th) day of each calendar month the difference between the monthly
Minimum Rent and Additional Charges provided in this Lease for the preceding
calendar month and that actually collected by Landlord for such month; provided
that such collections are less than the Minimum Rental and Additional Charges
due under this Lease.  If it is necessary for Landlord to bring suit in order to
collect any deficiency, Landlord shall have a right to allow such deficiencies
to accumulate and to bring an action on several or all of the accrued
deficiencies at one time.  Any such suit shall not prejudice in any way the
right of Landlord to bring a similar action for any subsequent deficiency or
deficiencies.  Any amount collected by Landlord from subsequent tenants for any
calendar month in excess of the monthly Minimum Rent and Additional Charges
provided in this Lease shall be credited to Tenant in reduction of Tenant’s
liability for any calendar month for which the amount collected by Landlord will
be less than the monthly Minimum Rent and Additional Charges provided in this
Lease; but Tenant shall have no right to such excess other than the above
described credit; or

 
21

--------------------------------------------------------------------------------

 
 
(ii)           When Landlord desires, Landlord may demand a final settlement
equal to the total of all Minimum Rent and Additional Charges provided in this
Lease for the remainder of the Term, discounted to present value at a rate
consistent with industry standards at the time of such determination and allowed
by applicable law, minus the rental value of the Premises for the remainder of
the Term, discounted to present value at a rate consistent with industry
standards at the time of such determination and allowed by applicable law.
 
(iii)           After an Event of Default has occurred and prior to any final
settlement action taken by Landlord under Section 14.2(b)(ii) above, in order to
collect upon and manage the Additional Charges (which are not required to be
paid to Landlord monthly under the other provisions of this Lease), Landlord
shall be permitted to make a reasonable estimate of the Additional Charges due
under this Lease during each Lease Year and may require Tenant to pay the
estimated Additional Charges together with the monthly Minimum Rent prorated on
a monthly basis. Landlord shall be obligated to remit to Tenant any excess over
actual Additional Charges collected by Landlord within one hundred twenty (120)
days after the end of each Lease Term.  All such sums collected by Landlord as
estimated Additional Charges shall be used by Landlord to pay such Additional
Charges, except to the extent that Tenant has failed to make all Minimum Rent
payments to Landlord, in which event, Landlord may, at its election, apply such
sums collected as estimated Additional Charges to past due Minimum Rent payments
and any late fees charged to Tenant.
 
The rights and remedies of Landlord hereunder are cumulative, and pursuit of any
of the above remedies shall not preclude pursuit of any other remedies
prescribed in other sections of this Lease and any other remedies provided by
law or equity.  Forbearance by Landlord to enforce one or more of the remedies
herein provided upon an Event of Default shall not be deemed or construed to
constitute a waiver of such Event of Default.
 
(c)        Additional Expenses.  In addition to payments required pursuant to
subsections (a) and (b) of Section 14.2 above, Tenant shall compensate Landlord
for all reasonable expenses incurred by Landlord in repossessing the Premises
(including any increase in insurance premiums caused by the vacancy of the
Premises), all reasonable expenses incurred by Landlord in reletting (including
repairs, remodeling, replacements, advertisements and brokerage fees), all
reasonable concessions granted to a new tenant upon reletting (including renewal
options), all fees and expenses incurred by Landlord as a direct or indirect
result of any appropriate action by a Landlord’s Mortgagee, any expenses of
Landlord incurred for the installation of separate lines or meters for any
public utilities not previously metered separately from adjacent property of
Tenant and a reasonable allowance for Landlord’s administrative efforts,
salaries and overhead attributable directly or indirectly to Tenant’s default
and Landlord’s pursuing the rights and remedies provided herein and under
applicable law.

 
22

--------------------------------------------------------------------------------

 
 
14.3           Waiver.  If this Lease is terminated pursuant to law or the
provisions of Section 14.2, Tenant waives, to the extent permitted by applicable
law, (a) any right of redemption, reentry or repossession and (b) the benefit of
any laws now or hereafter in force exempting property from liability for rent or
for debt.
 
14.4           Application of Funds.  All payments otherwise payable to Tenant
which are received by Landlord under any of the provisions of this Lease during
the existence or continuance of any Event of Default shall be applied to
Tenant’s obligations in the order which Landlord may reasonably determine or as
may be prescribed by the laws of the state in which the Premises are located.
 
Article 15.
(INTENTIONALLY DELETED)
 
ARTICLE 16.
HOLDING OVER
 
If Tenant shall for any reason remain in possession of the Premises after the
expiration of the Term or any earlier termination of the Term hereof, such
possession shall be construed to be a monthly tenancy during which time Tenant
shall pay as rental each month, for the first three (3) months of such month to
month tenancy, (a) one hundred twenty-five percent (125%) of the aggregate of
one-twelfth (1/12th) of the aggregate Minimum Rent payable with respect to the
immediately preceding complete Lease Year; plus (b) all Additional Charges
accruing during such month; and plus (c) all other sums, if any, payable
pursuant to the provisions of this Lease with respect to the
Premises.  Following the initial three (3) months of such month to month tenancy
following expiration or early termination of the Term, Tenant shall pay as
rental each month (a) one hundred fifty percent (150%) of the aggregate of
one-twelfth (1/12th) of the aggregate Minimum Rent payable with respect to the
immediately preceding complete Lease Year; plus (b) all Additional Charges
accruing during such month; and plus (c) all other sums, if any, payable
pursuant to the provisions of this Lease with respect to the Premises.  During
such period of tenancy, Tenant and Landlord shall be obligated to perform and
observe all of the terms, covenants and conditions of this Lease and to continue
its occupancy and use of the Premises.  Nothing contained herein shall
constitute the consent, express or implied, of Landlord to the holding over of
Tenant after the expiration or earlier termination of this Lease.
 
ARTICLE 17.
(INTENTIONALLY DELETED)
 
ARTICLE 18.
RISK OF LOSS
 
Except as otherwise provided in this Lease, during the Term of this Lease, the
risk of loss or of decrease in the enjoyment and beneficial use of the Premises
in consequence of the damage or destruction thereof by fire, the elements,
casualties, thefts, riots, wars or otherwise, or in consequence of foreclosures,
attachments, levies or executions (other than by Landlord and those claiming
from, through or under Landlord) is assumed by Tenant and, Landlord shall in no
event be answerable or accountable therefore nor shall any of the events
mentioned in this Section entitle Tenant to any abatement of Rent except as
specifically provided in this Lease.

 
23

--------------------------------------------------------------------------------

 
 
ARTICLE 19.
INDEMNIFICATION
 
19.1           Tenant’s Indemnity.  Notwithstanding the existence of any
insurance provided for in Article 11, and without regard to the policy limits of
any such insurance, Tenant will protect, indemnify, save harmless and defend
Landlord and its partners, officers, agents and employees, and Landlord’s
Mortgagee from and against all liabilities, obligations, claims, damages,
penalties, causes of action, costs and expenses (including reasonable attorneys’
fees and expenses), to the extent permitted by law, imposed upon or incurred by
or asserted against Landlord by reason of:  (a) any accident, injury to or death
of persons or loss to property occurring on or about the Premises, including any
claims of malpractice, (b) any use, misuse, no use, condition, maintenance or
repair by Tenant of the Premises, (c) any Impositions which are the obligations
of Tenant to pay pursuant to the applicable provisions of this Lease, (d) any
failure on the part of Tenant to perform or comply with any of the terms of this
Lease, (e) the non-performance of any of the terms and provisions of any and all
existing and future subleases of the Premises to be performed by Tenant as
landlord thereunder and (f) the violation of any Hazardous Materials Law
occurring during the Lease Term, but excluding any period of time during which
Landlord has re-entered and repossessed the Premises after Tenant’s abandonment
thereof or otherwise caused by Landlord.  Any amounts which become payable by
Tenant under this Section 19.1 shall be paid within thirty (30) days after
liability therefore on the part of Landlord is finally determined by litigation
or otherwise (including the expiration of any time for appeals) and, if not
timely paid, shall bear interest (to the extent permitted by law) at the Overdue
Rate from the date of such determination to the date of payment.  Tenant, at its
expense, shall contest, resist and defend any such claim, action or proceeding
asserted or instituted against Landlord and its partners, officers, agents and
employees, and Landlord’s Mortgagee or may compromise or otherwise dispose of
the same as reasonably acceptable to Landlord.  Landlord shall cooperate with
Tenant in a reasonable manner to permit Tenant to satisfy Tenant’s obligations
hereunder, including the execution of any instruments or documents reasonably
requested by Tenant.  Notwithstanding the foregoing, nothing herein shall be
construed as indemnifying Landlord or its agents for their own negligent acts or
omissions or willful misconduct.  Tenant’s liability for a breach of the
provisions of this Section 19.1 shall survive any termination of this Lease.

 
24

--------------------------------------------------------------------------------

 

19.2           Landlord’s Indemnity.  Landlord will protect, indemnify, save
harmless and defend Tenant and the members of Tenant and its partners, officers,
agents and employees from and against all liabilities, obligations, claims,
damages, penalties, causes of action, costs and expenses (including reasonable
attorneys’ fees and expenses), to the extent permitted by law, imposed upon or
incurred by or asserted against Tenant by reason of:  (a) any accident, injury
to or death of persons or loss to property occurring on or about the Premises
relating to the construction of the Facility (but only until such date that the
General Contractor’s construction warranties to Landlord under the final
construction documents have expired); (b) any items excluded from the definition
of “Impositions” pursuant to Article 34 hereof, (c) any failure on the part of
Landlord to perform or comply with any of the terms of this Lease or the Ground
Lease; and (d) the violation of any Hazardous Materials Law during any period of
time during which Landlord has re-entered and repossessed the Premises after
Tenant’s abandonment thereof or otherwise caused by Landlord.  Any amounts which
become payable by Landlord under this Section 19.2 shall be paid within thirty
(30) days after liability therefore on the part of Tenant is finally determined
by litigation or otherwise (including the expiration of any time for appeals)
and, if not timely paid, shall bear interest (to the extent permitted by law) at
the Overdue Rate from the date of such determination to the date of
payment.  Landlord, at its expense, shall contest, resist and defend any such
claim, action or proceeding asserted or instituted against Tenant and its
partners, officers, agents and employees, or may compromise or otherwise dispose
of the same as reasonably acceptable to Tenant.  Tenant shall cooperate with
Landlord in a reasonable manner to permit Landlord to satisfy Landlord’s
obligations hereunder, including the execution of any instruments or documents
reasonably requested by Landlord.  Nothing herein shall be construed as
indemnifying Tenant or its agents for their own negligent acts or omissions or
willful misconduct.  Landlord’s liability for a breach of the provisions of this
Section 19.2 shall survive any termination of this Lease.
 
ARTICLE 20.
SUBLETTING AND ASSIGNMENT
 
20.1           Assignment.  Except as expressly permitted under Section 20.3
hereof, Tenant shall not do any of the following without the prior written
consent of Landlord:  (i) assign, either directly or indirectly (including an
assignment of Tenant’s rights hereunder occurring by merger, conversion, whether
occurring directly or indirectly, or by other operation of law) or delegate all
or any portion of Tenant’s rights or obligations under or in respect to the
leasehold estate created under this Lease, and/or (ii) permit the use of all or
any part of the Premises by any persons other than Tenant or its Affiliates.  In
no event shall any assignee or subtenant use the Premises for any purpose other
than a Permitted Use without Landlord’s consent, and in no event may Premises be
used for a Prohibited Use.  In the event Tenant desires to make an assignment,
Tenant shall deliver prior written notice thereof and thereafter Landlord shall
provide Tenant with written information or any prohibited or limited uses of the
Premises to any assignee or sublessee.  Tenant acknowledges that making any
assignment without Landlord’s prior written consent shall be void, and if Tenant
makes any assignment without such consent, Landlord shall have the right (but
not the obligation) at anytime to declare an Event of Default hereunder.  Except
as to a Permitted Assignment set forth in Sections 20.3 or 20.4 hereof, Landlord
may require, as a condition precedent to consenting to any assignment, that
(a) the assignee establishes to Landlord’s reasonable satisfaction such
assignee’s financial ability to consistently perform the terms and obligations
of this Lease, (b) the assignee shall assume in writing and agree to keep and
perform all of the terms of this Lease on the part of Tenant to be kept and
performed and shall be and become jointly and severally liable with Tenant for
the performance thereof, (c) an original counterpart of each such assignment and
assumption, duly executed by Tenant and such assignee shall be delivered
promptly to Landlord, and (d) Tenant shall remain primarily liable, as principal
rather than as surety, for the prompt payment of the Rent and for the
performance and observance of all of the covenants and conditions to be
performed by Tenant hereunder.  In the event Tenant desires to make a assignment
which requires Landlord’s consent, Landlord’s consent shall not be unreasonably
or arbitrarily withheld, conditioned or delayed.

 
25

--------------------------------------------------------------------------------

 
 
20.2           Non-Disturbance, Subordination and Attornment.  Tenant shall
insert in each sublease permitted hereunder provisions to the effect that (a)
such sublease is subject and subordinate to all of the terms and provisions of
this Lease and to the rights of Landlord hereunder, (b) in the event this Lease
shall terminate before the expiration of such sublease, the subtenant thereunder
will, at Landlord’s option, attorn to Landlord and waive any right the subtenant
may have to terminate the sublease or to surrender possession thereunder as a
result of the termination of this Lease and (c) in the event the subtenant
receives a written notice from Landlord or Landlord’s assignees, if any, stating
that Tenant is in default under this Lease, the subtenant shall thereafter be
obligated to pay all rentals accruing under said sublease directly to the party
giving such notice, or as such party may direct.  All rentals received from the
subtenant by Landlord or Landlord’s assignees, if any, as the case may be, shall
be credited against amounts owing by Tenant under this Lease.  Landlord agrees
that notwithstanding any default, termination, expiration, sale, entry or other
act or omission of Tenant pursuant to the terms of this Lease, or at law or in
equity, any subtenant’s possession shall not be disturbed unless such possession
may otherwise be terminated pursuant to the terms of the applicable
sublease.  Landlord hereby agrees, upon Tenant’s request, to execute a
nondisturbance agreement in favor of any subtenant under any sublease permitted
under Section 20.1 above; provided that any such subtenant has acknowledged all
of the foregoing provisions and executed all documents required by this Section
20.2.
 
20.3           Permitted Subleases; Permitted Assignment to a Permitted
Transferee.  Tenant may sublease all or any portion of the Premises without
Landlord’s consent so long as (a) the subtenant agrees in writing to comply with
the provisions of Section 20.2 and to be subject to and comply with all of the
terms of this Lease, (b) an original counterpart of each such sublease, duly
executed by Tenant and such subtenant shall be delivered promptly to Landlord
and (c) Tenant shall remain primarily liable, as principal rather than as
surety, for the prompt payment of the Rent and for the performance and
observance of all of the covenants and conditions to be performed by Tenant
hereunder and further provided that there shall be no release of the Lease
Guaranty without the express written consent of Landlord.  Any such subtenant
shall be a “Permitted Transferee” for purposes hereof.  In addition, Tenant may
either directly or indirectly assign this Lease, without the consent of
Landlord, whether occurring by actual assignment of interests, merger,
conversion, or other operation of law, Transfer of membership or partnership
interests in Tenant or Transfer of any shares, membership interest, partnership
interest, or ownership interest in the legal entity owning the membership or
partnership interests in Tenant, to any person or entity, as allowed pursuant to
those requirements set forth in Section 20.4 hereof, provided that there shall
be no release of the Lease Guaranty without the express written consent of
Landlord .  Any such assignee shall also be a “Permitted Transferee” for
purposes hereof.  Tenant shall notify Landlord in writing at least thirty (30)
days in advance of any change in its ownership structure, the Transfer of shares
or ownership interest in the legal entity owning any partnership or membership
interests in Tenant or assignment of this Lease to a Permitted Transferee and
shall provide to Landlord all reasonably requested documentation relating to any
such Transfer.

 
26

--------------------------------------------------------------------------------

 

20.4           Permitted Assignment by Tenant or Initial Members to Third
Parties.  Any direct or indirect assignment of any part of an Initial Member’s
ownership interest in Tenant, whether occurring by actual assignment of
interests, merger, conversion or other operation of law, to any party shall
require Landlord’s written consent, which shall not be unreasonably withheld,
conditioned or delayed.  Landlord shall not withhold such consent if, in
Landlord’s commercially reasonable opinion, (i) the proposed transferee
(including such transferee’s direct and indirect equity owners) has equal or
better financial strength and capability as the Initial Member transferring the
interest (including the Initial Member’s direct and indirect equity owners),
(ii) the proposed transferee has operating experience and capability comparable
to the Member transferring the interest, and (iii) there shall be no release of
the Lease Guaranty unless the proposed transferee executes a replacement lease
guaranty acceptable to Landlord.  The transferee of any Assignment permitted
pursuant to this Section 20.4 shall be a “Permitted Transferee” for purposes
hereof.
 
At least thirty (30) days prior to the occurrence of any Assignment, merger,
conversion or other similar event (collectively, an “Other Event”), Tenant shall
deliver to Landlord notice of such proposed Assignment or other event, together
with information concerning the anticipated date for closing of the Assignment
or other event and, if the proposed assignee is not an Initial Member, the
proposed assignee’s Financial Statements for the then current (in unaudited form
if mid-fiscal year for such assignee) and the two (2) prior fiscal
years.  Within fifteen (15) days after delivery to Landlord of a request for
Assignment or other event, Landlord shall advise Tenant whether any additional
information is required.  Landlord shall provide such consent or reason for
withholding consent within thirty (30) days after delivery to Landlord of notice
of such Assignment or other event and such reasonably requested financial
information for assignee.  Landlord’s failure to provide such consent or reason
for withholding consent within such thirty (30) day period shall be deemed
approval.  In the event Tenant desires to make a sublease or assignment of the
Lease, or assignment of an Initial Member’s ownership interest in Tenant, and
Landlord’s consent is required hereby, Landlord’s consent shall not be
unreasonably or arbitrarily withheld, conditioned or delayed.
 
ARTICLE 21.
ESTOPPEL CERTIFICATES AND FINANCIAL STATEMENTS
 
21.1           At any time and from time to time within twenty (20) days
following written request by Landlord, Landlord’s Mortgagee or any purchaser at
a foreclosure sale of the Premises, Tenant will furnish to Landlord, Landlord’s
Mortgagee or any purchaser at a foreclosure sale of the Premises (as applicable)
a certificate from an authorized member of Tenant certifying that this Lease is
unmodified and in full force and effect (or that this Lease is in full force and
effect as modified and setting forth the modifications), the dates to which the
Rent has been paid and such other reasonable statements or information as
requested.  Any such certificate furnished pursuant to this Article maybe relied
upon by Landlord, Landlord’s Mortgagee and any prospective purchaser of the
Building.
 
21.2           Tenant will furnish or cause to furnish the following statements
to Landlord; provided that Tenant shall not be obligated to provide such
information to Landlord it deems confidential and sensitive in its reasonable
discretion.  Landlord shall keep all information provided by Tenant confidential
and shall not share such information with any third parties (except (1) to
Landlord’s attorneys, consultants, accountants, lenders or prospective
purchasers of Landlord’s interest in the project (but not to any operators of a
long term acute care hospital or in-patient rehabilitation facility), (2) in
litigation between Landlord and Tenant, and (3) if required by court order,
without the written consent of Tenant.  In no event shall Landlord share
information with any third parties if such action would be in violation of the
Securities Exchange Act of 1934.

 
27

--------------------------------------------------------------------------------

 
  
(i)           Within one-hundred twenty (120) days after the end of each of
Tenant’s fiscal years, a copy of the Financial Statements for the preceding
fiscal year of Tenant and Tenant’s general partner or managing member, to the
extent that such financial statements are prepared and available, and
 
(ii)           With reasonable promptness, such other information respecting the
financial performance, condition and affairs of Tenant and Tenant’s general
partner or managing member as Landlord may reasonably request from time to time,
to the extent that such financial statements are prepared and available.
 
ARTICLE 22.
INSPECTION
 
Tenant shall permit Landlord and its authorized representatives to inspect the
Premises upon prior written notice during usual business hours subject to any
security, health, safety or confidentiality requirements of Tenant, any
governmental agency, any Insurance Requirements relating to the Premises, or
imposed by law or applicable regulations.
 
ARTICLE 23.
QUIET ENJOYMENT
 
So long as Tenant shall pay all Rent as the same becomes due and shall fully
comply with all of the terms of this Lease and fully perform its obligations
hereunder, Tenant shall peaceably and quietly have, hold and enjoy the Premises
for the Term hereof, free of any claim or other action by Landlord or anyone
claiming by, through or under Landlord, but subject to the terms of this Lease
and all liens and encumbrances of record as of the date hereof or hereafter
consented to by Tenant.  No failure by Landlord to comply with the foregoing
covenant shall give Tenant any right to cancel or terminate this Lease, or to
fail to pay any other sum payable under this Lease, or to fail to perform any
other obligation of Tenant hereunder.  Notwithstanding the foregoing, Tenant
shall have the right by separate and independent action to pursue any claim or
seek any damages it may have against Landlord as a result of a breach by
Landlord of the covenant of quiet enjoyment contained in this Article.
 
ARTICLE 24.
NOTICES
 
24.1       All Notices.  All notices, demands, requests, consents, approvals and
other communications or documents to be provided under this Lease shall be in
writing and shall be given to the party at its address or telecopy number set
forth below or such other address or telecopy number as the party may later
specify for that purpose by notice to the other party.  Each notice shall, for
all purposes shall be deemed given and received:
 
(i)           If given by telecopy, when the telecopy is transmitted to the
party’s telecopy number specified below and confirmation of complete receipt is
received by that transmitting party during normal business hours on any Business
Day or on the next Business Day if not confirmed during normal business hours;

 
28

--------------------------------------------------------------------------------

 
 
(ii)           If hand delivered to a party when the copy of the notice is
delivered;
 
(iii)          If given by nationally recognized and reputable overnight
delivery service, the day on which the notice is actually received by the party
at the address of the party specified below in this Article 24; or
 
(iv)           If given by certified mail, return receipt requested, postage
prepaid, two Business Days after posted with the United States Postal Service,
at the address of the party specified below, or if so addressed but receipt is
refused:
 
If to Landlord:
 
Rome LTH Partners, LP
9301 North Central Expressway, Suite 300
Dallas, Texas 75231
Attention: Jason K. Dodd
Telephone:  (214) 953-1722
Telecopy:  (214) 953-0278


With a copy to:
 
Thomas W. Slover
Owens, Clary and Aiken, L.L.P.
700 N. Pearl Street, Suite 1600
Dallas, Texas 75201
Telephone:  (214) 698-2111
Telecopy:  (214) 698-2121


If to Tenant:
 
Mr. Jeff Zadoks
Chairman
The Specialty Hospital, LLC
7733 Forsyth Blvd., Suite 2300
St.  Louis, MO 63105-1806
Telephone: 314-659-2417
Telecopy: 866-245-0401

 
29

--------------------------------------------------------------------------------

 


With a copy to:
 
Thompson Coburn LLP
Attn: James E. Dillon
One US Bank Plaza
St. Louis, Missouri 63101
Telephone: 314.552.6330
Telecopy: 314.552.7330


ARTICLE 25.
(INTENTIONALLY DELETED)
 
ARTICLE 26.
RIGHT OF FIRST OFFER; RIGHT OF FIRST REFUSAL
 
26.1           First Offer to Purchase.  During the Term hereof and provided
that Tenant is not in default hereunder at such time, and in the event that
Landlord desires to sell the Project, Tenant shall have an opportunity to
purchase the Project upon the terms and conditions set forth in this Section
26.1, subject, however, to the limitations contained in this Article with
respect to the right of first refusal of the Ground Lessor under the Ground
Lease (the “Ground Lessor RFR”).  In the event that Landlord desires to sell the
Project and/or list the Project for sale, then Landlord shall deliver written
notice to Tenant of its intent to sell and/or list the Project and the material
terms and conditions of such proposed sale or listing (the “Sale Notice”).  A
copy of the Sale Notice shall also be delivered to the Ground Lessor pursuant to
the Ground Lease.  The material terms that shall be included in Landlord’s Sale
Notice to Tenant shall include, at a minimum, (i) the price for the Project and,
if applicable, the terms of any owner financing, (ii) brokerage fees to be paid
by Landlord, (iii) the due diligence or feasibility period that will be provided
a potential buyer of the Project, (iv) the amount of any deposit required in
connection with a contract for sale and when such deposit will be earned by
Landlord, and (v) the date or time period for closing.  Tenant shall have a
period of thirty (30) days after receipt of Landlord’s Sale Notice to deliver to
Landlord a form of purchase and sale agreement meeting the minimum terms and
conditions set forth in the Sale Notice.  Landlord shall respond to Tenant’s
purchase and sale agreement within a period of ten (10) days following its
delivery to Landlord, either accepting or rejecting the proposed purchase and
sale agreement terms and conditions.  In the event the purchase and sale
agreement is acceptable to Landlord, then Landlord will be obligated to offer
the purchase and sale agreement to Ground Lessor under the Ground Lessor
RFR.  The Ground Lessor will have a period of ten (10) days after the delivery
of such purchase and sale agreement in which to accept the terms of the purchase
and sale agreement and purchase the Project under the terms of such
agreement.  In the event the Ground Lessor exercises its rights under the Ground
Lessor RFR, then Landlord will be obligated to sell the Project to the Ground
Lessor and Tenant shall have no right to purchase the Project under this Article
26 with respect to the Sale Notice giving rise to such purchase and sale
agreement.  However, in the event the Ground Lessor does not exercise the Ground
Lessor RFR within the ten (10) day period provided under the Ground Lease, then
Landlord will be obligated to enter into such purchase and sale agreement with
Tenant.

 
30

--------------------------------------------------------------------------------

 
 
In the event that Tenant fails to deliver the form of purchase and sale
agreement within the thirty (30) day period or the failure of Landlord and
Tenant to agree to the terms of such purchase and sale agreement, Landlord shall
be free to market and sell the Project to a third party purchaser, or its
assignee or affiliated entity, free and clear or any rights of first offer or
first refusal of Tenant, at substantially the same price, terms and conditions
set forth in the Sale Notice (but subject to the rights of Ground Lessor under
the Ground Lessor RFR in the event Landlord desires to enter into a purchase and
sale agreement with any such third party, without regard to whether or not the
terms of such purchase and sale agreement are consistent with the Sale
Notice).  Notwithstanding the foregoing, Landlord may adjust the terms of any
offer to a third party purchaser so long as the purchase price is not decreased
by more than five percent (5%) of the amount set forth in the Sale Notice.  If
the purchase price is decreased by more than five percent (5%) of the purchase
price set forth in the Sale Notice, then Landlord shall be obligated to offer
the Project to Tenant under the terms of Section 26.2 below (subject to the
rights of the Ground Lessor under the Ground Lessor RFR, as referenced in
Section 26.2).
 
26.2           First Refusal to Purchase.  During the Term hereof and provided
that Tenant is not in default hereunder at such time, Tenant shall have a right
of first refusal to purchase the Project as set forth in this Section 26.2.  In
the event that Landlord receives a bona fide written offer to purchase the
Project from a third party, which offer Landlord intends to accept (or has
accepted subject to Tenant’s right of first refusal granted herein) (a “Third
Party Offer”), then Landlord shall promptly provide Tenant and the Ground Lessor
with a copy of such Third Party Offer (the “Third Party Offer Notice”).  The
Ground Lessor will have a period of fifteen (15) days after the delivery of such
Third Party Offer Notice in which to deliver written notice to Landlord of
Tenant’s election to purchase the Project on the same terms and conditions
contained in the Third Party Offer.  Landlord shall promptly notify Tenant of
any such notice from Ground Lessor.  Tenant shall have thirty (30) days after
receipt of the Third Party Offer Notice in which to deliver written notice to
Landlord of Tenant’s election to purchase the Project on the same terms and
conditions contained in the Third Party Offer.  If Tenant should fail to timely
provide such written confirmation of its election to purchase the Project, then
Tenant shall be deemed to have elected not to meet the terms of the Third Party
Offer Notice and Landlord and the third party shall be entitled to proceed with
the sale of the Project free and clear of any Tenant right of first refusal to
purchase the Project (subject to the rights of the Ground Lessor under the
Ground Lessor RFR).  If the Ground Lessor exercises its rights under the Ground
Lessor RFR, then the Ground Lessor shall have the right to purchase the Project
under the terms of the Third-Party Offer and Tenant shall have no right to
purchase the Project pursuant to such Third-Party Offer Notice.  If Tenant
exercises the foregoing option and Ground Lessor does not exercise its rights
under the Ground Lessor RFR, then, such purchase shall be consummated by
Landlord and Tenant within the time period set forth in the Third Party
Offer.  If Tenant shall not exercise Tenant’s option to purchase set forth above
within said thirty (30) day period after receipt of the Third Party Offer
Notice, Landlord shall be free to sell the Project to the third party, or its
assignee or affiliated entity (subject to the rights of the Ground Lessor under
the Ground Lessor RFR), at the price, terms and conditions set forth in such
offer.  Notwithstanding anything to the contrary contained in the foregoing, the
terms of the Third Party Offer may be adjusted between Landlord and the Third
Party after Tenant’s refusal or decline to purchase under this Section 26.2 so
long as the purchase price is not decreased by more than five percent (5%) of
the amount set forth in the Third Party Offer Notice.  If the purchase price is
decreased by more than five percent (5%) of the purchase price set forth in the
Third Party Offer Notice, then Landlord shall be obligated to offer the Project
to Tenant again pursuant to this Section 26.2, but subject to the prior right of
Ground Lessor to purchase the Project under the Ground Lessor RFR.  In the event
that the Third Party Sale fails to close, for whatever reason, Tenant shall be
entitled to exercise its right of first refusal as provided in this Section
26.2, as to any subsequently received bona fide third party offer for purchase
of the Project that occurs during the Term of this Lease (again, subject to the
prior rights of the Ground Lessor under the Ground Lessor RFR).

 
31

--------------------------------------------------------------------------------

 
 
26.3           Ground Lessor Right of First Offer and Right of First
Refusal.  Without limiting the foregoing provisions of Sections 26.1 and 26.2,
it is recognized that the Ground Lessor has a benefit of the Ground Lessor
RFR.  The right of first offer and right of first refusal of Tenant shall be
subordinate to the Ground Lessor RFR.  Therefore, if the Ground Lessor exercises
its Ground Lessor RFR and purchases the Project under the terms of the Ground
Lease, then the right of first offer of Tenant shall not come into
effect.  However, if the Ground Lessor does not exercise its right of first
refusal under the Ground Lessor RFR, then the right of first offer of Tenant
will come into effect and be superior to the rights of the Ground Lessor,
subject only to the Ground Lessor’s right of first refusal again becoming
effective in the event of any decrease in the Purchase Price by more than five
percent (5%) of the original purchase price offered to Ground Lessor under the
Ground Lessor RFR.
 
26.4           Removal of Personal Property  Provided that Tenant has performed
all of its obligations hereunder, Tenant may remove all Trade Fixtures,
equipment, furniture, and other personal property placed in the Premises by
Tenant (but Tenant shall not remove any such item which was paid for, in whole
or in part, by Landlord).  Tenant shall repair all damage caused by such
removal.  All items not so removed shall be deemed to have been abandoned by
Tenant and may be appropriated, sold, stored, destroyed, or otherwise disposed
of by Landlord without notice to Tenant and without any obligation to account
for such items.  The provisions of this Section 26.3 shall survive the end of
the Term or Extended Term, as applicable.
 
26.5           Negative Pledge.  Tenant shall not, and shall not permit any of
its Affiliates to, create, incur, permit or suffer to exist any lien upon
Tenant’s property or the Premises now owned or hereafter acquired, except for
Permitted Liens.
 
26.6           Limitation.  The foregoing provisions of this Article 26 shall
not apply to a foreclosure sale, or a transfer by a deed or assignment in lieu
of foreclosure to Landlord’s Mortgagee or its nominee and shall not apply to
said Landlord’s Mortgagee or nominee as a seller after foreclosure if it shall
be the purchaser at the foreclosure sale, or after a deed or assignment in lieu
of foreclosure.
 
32

--------------------------------------------------------------------------------


 
ARTICLE 27.
DEFAULT BY LANDLORD

27.1           Default by Landlord.  Landlord shall be in default of its
obligations under this Lease if Landlord shall fail to observe or perform any
term, covenant or condition of this Lease on its part to be performed and such
failure shall continue for a period of sixty (60) days after written notice
thereof from Tenant, unless such failure cannot with reasonable diligence be
cured within a period of sixty (60) days, in which case such failure shall not
be deemed to continue if Landlord, within said sixty (60) day period, proceeds
promptly and with reasonable diligence to cure the failure and diligently
completes the curing thereof (the “Landlord Cure Period”).  The time within
which Landlord shall be obligated to cure any such failure shall also be subject
to extension of time due to the occurrence of any Unavoidable Delay.  In the
event Landlord fails to cure any such default within the period provided, Tenant
may seek such remedies available to Tenant hereunder or at law or in equity;
provided, however, that Tenant shall have no right to terminate the Lease unless
and until (i) such default, if left uncured, would render the Premises
Unsuitable for its Permitted Use in Tenant’s commercially reasonable opinion,
(ii) Tenant has provided Landlord with a second written notice of default
relating to matters which were set forth in a prior written notice and which
were not cured during the aforementioned Landlord Cure Period, which second
notice shall clearly and unequivocally state that, if such matters are not cured
in a second Landlord Cure Period, Tenant may terminate the Lease, and (iii)
Landlord’s failure shall then continue for a second Landlord Cure Period.  Any
sums owed Tenant by Landlord hereunder shall bear interest at the Overdue Rate
from the date due and payable until the date paid.
 
27.2           Tenant’s Right to Cure.  Subject to the provisions of Section
28.1, if Landlord shall breach any covenant to be performed by it under this
Lease, Tenant, after notice to and demand upon Landlord in accordance with
Section 27.1 and the expiration of the cure period provided in Section 27.1,
without waiving or releasing any obligation of Landlord hereunder, and in
addition to all other remedies available hereunder and at law or in equity to
Tenant, may (but shall be under no obligation at any time thereafter to) make
such payment or perform such act for the account and at the expense of
Landlord.  All sums so paid by Tenant and all costs and expenses (including
reasonable attorneys’ fees) so incurred, together with interest thereon at the
Overdue Rate from the date on which such sums or expenses are paid or incurred
by Tenant, shall be paid by Landlord to Tenant in the form of (i) a lump sum
payment to Tenant or (ii) a credit against Tenant’s future Rent obligations, at
Landlord’s option.  The rights of Tenant hereunder to cure and to secure payment
from Landlord in accordance with this Section 27.2 shall survive the termination
of this Lease.
 
27.3           The liability of Landlord to Tenant for any default by Landlord
under the terms of this Lease shall be limited to Tenant’s actual, direct, but
not consequential, damages therefor and shall be recoverable from the interest
of Landlord in the Building and the Ground Leasehold Estate, and neither
Landlord nor any of its partners, affiliates, subsidiaries, agents or employees
shall be personally liable for any deficiency.  This section shall not be deemed
to limit or deny any remedies that Tenant may have in the event of a default by
Landlord hereunder which does not involve the personal liability of Landlord.
 
ARTICLE 28.
LIMITED MEDIATION / LIMITED ARBITRATION
 
28.1           Limited Mediation / Limited Arbitration.  In the event that a
dispute arises between Landlord and Tenant regarding whether the Premises have
become Unsuitable for their Permitted Use in the event of a condemnation as set
forth in Article 13 of this Lease, then Landlord and Tenant agree, within
fifteen (15) business days after a dispute has arisen between them concerning
the suitability of the Premises for its Permitted Use under Article 13, to
submit their dispute before a mutually agreed upon mediator and to use good
faith efforts to reach an agreement concerning the continued suitability of the
Premises for its Permitted Use.  In the event that Landlord and Tenant are
unable to settle their dispute, then the parties agree to arbitrate their claim
as set forth in this Article 28 and in accordance with the rules and procedures
established by the American Arbitration Association (“AAA”).  Unless agreed to
by Landlord and Tenant, no other controversy between the parties hereto shall be
required to be settled by arbitration or mediation.

 
33

--------------------------------------------------------------------------------

 
 
28.2           Appointment of Arbitrator.  The party or parties requesting
arbitration shall serve upon the other a written demand therefore specifying the
matter to be submitted to arbitration, and nominating an arbitrator.  Within
twenty (20) days after receipt of such written demand and notification, the
other party shall, in writing, nominate a competent disinterested arbitrators
and the two arbitrators so designated shall, within ten days thereafter, select
a third (3rd) arbitrator and give immediate written notice of such selection to
the parties and shall fix in said notice a time and place for the first (1st)
meeting of the arbitrators, which meeting shall be held as soon as conveniently
possible after the selection of all arbitrators, at which time and place the
parties to the controversy may appear and be heard.  All such arbitrators shall
be disinterested parties and shall be picked from a pool of professionals and
educators in the medical field, such as administrators, senior managers or
officers of rehabilitation / long term acute care operating management companies
or university personnel qualified in health care administration.
 
28.3           Third Arbitrator.  In case the notified party or parties shall
fail to make a selection upon notice, as aforesaid, or in case the first two
arbitrators selected shall fail to agree upon a third arbitrator within ten (10)
days after their selection, then such arbitrator or arbitrators may, upon
application made by either of the parties to the controversy, after twenty (20)
days’ written notice thereof to the other party or parties, have a third
arbitrator appointed by any judge of any United States court of record having
jurisdiction in the state in which the Premises is located or, if such office
shall not then exist, by a judge holding an office most nearly corresponding
thereto.
 
28.4           Arbitration Procedure.  Said arbitrators shall give each of the
parties not less than ten days’ written notice of the time and place of each
meeting at which the parties or any of them may appear and be heard and after
hearing the parties in regard to the matter in dispute and taking such other
testimony and making such other examinations and investigations as justice shall
require and as the arbitrators may deem necessary, they shall decide the
questions submitted to them.  The decision of said arbitrators in writing signed
by a majority of them shall be final and binding upon the parties to such
controversy. In rendering such decisions, the arbitrators shall not add to,
subtract from or otherwise modify the provisions of this Lease.
 
28.5           Expenses.  The expenses of such arbitration shall be divided
between Landlord and Tenant unless otherwise specified in the decision of the
arbitrators.  Each party in interest shall pay the fees and expenses of its own
counsel.
 
34

--------------------------------------------------------------------------------


 
ARTICLE 29.
FINANCING OF THE PREMISES

Landlord shall have the right to grant or create any mortgage, deed of trust,
lien, or other encumbrance as security interest on the Project, including any
renewals or modifications of the Landlord’s Mortgage (“Encumbrance”), without
the prior written consent of Tenant; provided, however, Landlord shall use its
best efforts to include a provision in the Encumbrance requiring the holder of
such Encumbrance to simultaneously with or prior to recording the Encumbrance
agree to give Tenant notice of any default or acceleration of any obligation
underlying any such Encumbrance or any sale in foreclosure of such Encumbrance,
and to permit Tenant to appear with its representatives and to bid at any public
foreclosure sale with respect to any such Encumbrance.
 
This Lease and Tenant’s rights hereunder are expressly subordinate and subject
to the terms and conditions of the Ground Lease and the Lease, Transfer and
Reversion Agreement between The Hospital Authority of Floyd County (“Fee
Owner”), as landlord, and Ground Lessor, as tenant, dated December 17, 1996, as
such document may be amended, extended or assigned from time to time (the
“Medical Center Master Lease”), provided, however, that Landlord shall not
consent to any amendment of the Ground Lease or Medical Center Master Lease that
would have a material adverse effect on Tenant without Tenant’s prior written
consent.
 
ARTICLE 30.
SUBORDINATION, ATTORNMENT AND NON-DISTURBANCE
 
This Lease shall at all times be subject and subordinate to the lien of any deed
of trust, mortgage or other security instrument, including Landlord’s Mortgage,
and Tenant agrees, upon demand, without cost, to execute instruments as may be
reasonably required to further effectuate or confirm such subordination, so long
as such subordination recognizes Tenant’s rights under this Lease in the manner
described in the following paragraph.  The subordination contained herein shall
be subject to the execution and delivery of a written Subordination,
Non-Disturbance, and Attornment Agreement by the applicable Landlord’s
Mortgagee, and Tenant agrees to execute any such commercially reasonable form of
Subordination, Non-Disturbance, and Attornment Agreement proposed by the
applicable Landlord’s Mortgagee.
 
Except as expressly provided in this Lease by reason of the occurrence of an
Event of Default, and as a condition to the subordination described in this
Article 30 above or to Tenant’s obligation to execute any instruments as
otherwise required under this Article 30 above, Tenant’s tenancy and Tenant’s
rights under this Lease or any Easement shall not be disturbed, terminated or
otherwise adversely affected, nor shall this Lease be affected, by the existence
of, or any default under, any Landlord’s Mortgage, and in the event of a
foreclosure or other enforcement of any Landlord’s Mortgage, or sale in lieu
thereof, the purchaser at such foreclosure sale shall be bound to Tenant for the
Term of this Lease and any Renewal Term, the rights of Tenant under this Lease
shall expressly survive, and this Lease shall in all respects continue in full
force and effect so long as no Event of Default has occurred and is
continuing.  Tenant shall not be named as a party defendant in any such
foreclosure suit, except as may be required by law.
 
Notwithstanding the provisions of Article 30 above, the holder of any Landlord’s
Mortgage to which this Lease is subject and subordinate shall have the right, at
its sole option, at any time, to subordinate and subject the Landlord’s
Mortgage, in whole or in part, to this Lease by recording a unilateral
declaration to such effect.

 
35

--------------------------------------------------------------------------------

 
 
At any time prior to the expiration of the Term, Tenant agrees, at the election
and upon demand of any owner of the Project, or of a Landlord’s Mortgagee who
has granted nondisturbance to Tenant pursuant to Article 30 above, to attorn,
from time to time, to any such owner or Landlord’s Mortgagee, upon the terms and
conditions of this Lease, for the remainder of the Term.  The provisions of this
Article 30 shall inure to the benefit of any such owner or Landlord’s Mortgagee,
shall apply notwithstanding that, as a matter of law, this Lease may terminate
upon the foreclosure of the Landlord’s Mortgage, shall be self-operative upon
any such demand, and no further instrument shall be required to give effect to
said provisions.
 
Tenant and Landlord agree that, if requested by the other to, without charge,
enter into a Subordination, Non-Disturbance and Attornment Agreement reasonably
requested by a Landlord’s Mortgagee or Tenant, as the case may be, provided such
agreement contains provisions relating to non-disturbance in accordance with the
provisions of Article 30 above, Tenant hereby agrees for the benefit of any
Landlord’s Mortgagee whose name and address have been provided to Tenant that
Tenant will not, (i) without in each case securing the prior written consent of
such Landlord’s Mortgagee, such consent not to be unreasonably withheld,
conditioned or delayed, amend or modify this Lease or enter into any agreement
with Landlord so to do, (ii) without the prior written consent of such
Landlord’s Mortgagee which may be withheld in its sole discretion, cancel or
surrender or seek to cancel or surrender the Term hereof, or enter into any
agreement with Landlord to do so (the parties agreeing that the foregoing shall
not be construed to affect the rights or obligations of Tenant, Landlord or
Landlord’s Mortgagee with respect to any termination permitted under the express
terms hereof or (iii) pay any installment of Minimum Rent more than one (1)
month in advance of the due date thereof or otherwise than in the manner
provided for in this Lease.
 
If any Person providing financing of Trade Fixtures, requires a landlord consent
or collateral access agreement from Landlord, Landlord shall execute and deliver
such consent or such collateral access agreement as is reasonably acceptable to
Landlord promptly after Tenant’s request therefore.
 
ARTICLE 31.
EXTENSION TERMS
 
Tenant and/or its Permitted Transferee shall have the right, at its option, to
extend the Initial Term of this Lease for four (4) consecutive extension terms
(the “Extension Terms”), each Extension Term being five (5) years in
length.  Each Extension Term shall commence on the day after the expiration of
the preceding Lease Term and shall expire on the fifth (5th) anniversary of the
day on which the respective Extension Term commenced.  The option to extend the
Initial Term or any Extension Term of this Lease for an Extension Term as
described above must be exercised by Tenant at least three (3) months, but no
more than nine (9) months prior to the last day of the Initial Term or Extended
Term, as the case may be.  Failure of Tenant to timely exercise any extension
right shall terminate all further extension rights.  The terms and conditions of
this Lease shall apply to each Extension Term with the same force and effect as
if such Extension Term had originally been included in the Initial Term of the
Lease.  The right of Tenant to exercise its right to extend the Initial Term and
for any Extension Term shall be conditioned upon this Lease being in full force
and effect, and no Event of Default then existing as of both the date that
Tenant notifies Landlord of Tenant’s decision to extend the term of this Lease
for any of the Extension Terms.  The Initial Term, together with any Extension
Term which Tenant properly exercises its option with respect to, and for which
the conditions related thereto are satisfied, shall constitute the “Term” of
this Lease.

 
36

--------------------------------------------------------------------------------

 
 
ARTICLE 32.
CONSTRUCTION OF THE PREMISES
 
Landlord shall construct the Premises in accordance with the terms of the Work
Letter attached hereto as Exhibit E.
 
ARTICLE 33.
MISCELLANEOUS
 
33.1           No Waiver.  No failure by Landlord or Tenant to insist upon the
strict performance of any term hereof or to exercise any right, power or remedy
consequent upon a breach thereof, and no acceptance of full or partial payment
of Rent during the continuance of any such breach, shall constitute a waiver of
any such breach or any such term.  To the extent permitted by law, no waiver of
any breach shall affect or alter this Lease, which shall continue in full force
and effect with respect to any other then existing or subsequent breach.
 
33.2           Remedies Cumulative.  To the extent permitted by law, each legal,
equitable or contractual right, power and remedy of Landlord or Tenant now or
hereafter provided either in this Lease or by statute or otherwise shall be
cumulative and concurrent and shall be in addition to every other right, power
and remedy and the exercise or beginning of the exercise by Landlord or Tenant
of any one or more of such rights, powers and remedies shall not preclude the
simultaneous or subsequent exercise by Landlord or Tenant of any or all of such
other rights, powers and remedies.
 
33.3           Surrender.  No surrender to Landlord of this Lease or of the
Premises or any part thereof, or of any interest therein, shall be valid or
effective unless agreed to and accepted in writing by Landlord and no act by
Landlord or any representative or agent of Landlord, other than such a written
acceptance by Landlord, shall constitute an acceptance of any such surrender.
 
33.4           No Merger of Title.  There shall be no merger of this Lease or of
the leasehold estate created hereby by reason of the fact that the same person,
firm, corporation or other entity may acquire, own or hold, directly or
indirectly, (a) this Lease or the leasehold estate created hereby or any
interest in this Lease or (b) this Lease, or the leasehold estate created hereby
or any interest in this Lease and Landlord’s ground lessee interest in the Land.
 
33.5           Transfers by Landlord.  If Landlord or any successor owner of the
Project shall convey the Project in accordance with the terms hereof (subject to
the terms of Article 26 hereof), other than as security for a debt, the grantee
or transferee of the Project shall expressly assume all obligations of Landlord
hereunder arising or accruing from and after the date of such conveyance or
transfer, and shall be reasonably capable of performing the obligations of
Landlord hereunder and Landlord or such successor owner, as the case may be,
shall thereupon be released from all future liabilities and obligations of
Landlord under this Lease arising or accruing from and after the date of such
conveyance or other transfer and all such future liabilities and obligations
shall thereupon be binding upon the new owner.

 
37

--------------------------------------------------------------------------------

 
 
33.6           General.  Anything contained in this Lease to the contrary
notwithstanding, all claims against, and liabilities of, Tenant and Landlord
against the other arising out of or relating to this Lease and arising prior to
any date of termination of this Lease shall survive such termination.  If any
term or provision of this Lease or any application thereof shall be invalid or
unenforceable, the remainder of this Lease and any other application of such
term or provision shall not be affected thereby.  If any late charges provided
for in any provision of this Lease are based upon a rate in excess of the
maximum rate permitted by applicable law, the parties agree that such charges
shall be fixed at the maximum permissible rate.  Neither this Lease nor any
provision hereof may be changed, waived, discharged or terminated except by an
instrument in writing signed by Landlord and Tenant.  All the terms and
provisions of this Lease shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.  The headings in
this Lease are for convenience of reference only and shall not limit or
otherwise affect the meaning hereof.  This Lease shall be governed by and
construed in accordance with the laws of Georgia, but not including its conflict
of laws rules.  This Lease may be executed in one or more counterparts, each of
which shall be an original but, when taken together, shall constitute but one
document.
 
33.7           Memorandum of Lease.  Landlord and Tenant shall, promptly upon
the request of either, enter into a short form memorandum of this Lease in form
suitable for recording under the laws of the state in which the Premises is
located in which reference to this Lease, and all options contained herein,
shall be made.
 
33.8           Transfer of Licenses.  Upon the expiration or earlier termination
of the Term, Tenant shall take all action necessary to effect or useful in
effecting the transfer to Landlord or Landlord’s nominee of all licenses,
operating permits and other governmental authorizations and all service
contracts which may be necessary or useful in the operation of the Premises and
which relate exclusively to the Premises, which have not previously been
transferred or assigned to Landlord and further which are in fact transferable
to Landlord or Landlord’s nominee.  To the extent Landlord or its nominee
operates under Tenant’s licenses, operating permits or other governmental
authorization or service contracts after the termination of this Lease, then
Landlord agrees to indemnify and hold harmless Tenant against all demands,
claims, costs and actions brought against Tenant related to such transferred
licenses, operating permits, governmental authorizations or service contracts.
 
33.9           Right to Participate.  For a period of ten (10) years following
the Commencement Date, Tenant agrees to grant Landlord the first right of
opportunity to submit proposals for participation in the construction or
development of any design build facilities to be constructed, developed or
operated by Tenant within Floyd County, Georgia.  For the purposes hereof, and
without limiting the generality of the foregoing, Tenant shall provide Landlord
written notice of any such design built opportunity, including any appropriate
direction to allow Landlord to participate in any bidding process or submission
of proposals regarding such projects.  In the event of any termination of this
Lease by reason of Tenant’s default, Tenant agrees to grant Landlord the
opportunity to submit such proposals for projects to be constructed, developed
or operated by Tenant within Floyd County, Georgia for a period equal to the
remainder of the term of this Lease as if it had not been terminated.

 
38

--------------------------------------------------------------------------------

 
 
ARTICLE 34.
GLOSSARY OF TERMS


34.1           Definitions.  For purposes of this Lease, except as otherwise
expressly provided or unless the context otherwise requires, (a) the terms
defined in this Article 34 have the meanings assigned to them in this Article 36
and include the plural as well as the singular, (b) all accounting terms not
otherwise defined herein have the meanings assigned to them in accordance with
generally accepted accounting principles as at the time applicable, (c) all
references in this Lease to designated “Articles,” “Sections” and other
subdivisions are to the designated Articles, Sections and other subdivisions of
this Lease, and (d) the words “herein,” “hereof” and “hereunder” and other words
of similar import refer to this Lease as a whole and not to any particular
Article, Section or other subdivision and (e) the word “including” shall mean
“including without limitation.”  For purposes of this Lease, the following terms
shall have the meanings indicated:
 
“Additional Charges” has the meaning set forth in Section 2.2 hereof.
 
“Additional Costs” has the meaning given it in the Work Letter attached hereto
as Exhibit E.
 
“Adjustment Date” has the meaning set forth in Section 2.1(b) hereof.
 
“Affiliate,” when used with respect to any Person, means any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such Person.  For the purposes of this definition,
“control,” as used with respect to any person, shall mean the possession,
directly and indirectly, of the power to direct or cause the direction of the
management and policies of such person, through the ownership of voting
securities, partnership interests or other equity interests.
 
“Approved Development Costs” has the meaning given it in the Work Letter
attached hereto as Exhibit E.
 
“Award” means all compensation, sums or anything of value awarded, paid or
received on a total or partial Condemnation.
 
“Building” has the meaning set forth in Article 1.
 
“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday which
is not a day on which national banks in the City of Rome, Georgia are closed.
 
“Charge” has the meaning set forth in Article 10 hereof.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Commencement Date” has the meaning set forth in Article 1.

 
39

--------------------------------------------------------------------------------

 
 
“Condemnation” means the transfer of all or any part of the Premises as a result
of (i) the exercise of any governmental power, whether by legal proceedings or
otherwise, by a Condemnor or (ii) a voluntary sale or transfer by Landlord to
any Condemnor, either under threat of Condemnation or while legal proceedings
for Condemnation are pending.
 
“Condemnor” means any public or quasi-public authority, or private corporation
or individual, having the power of Condemnation.
 
“Contract Documents” has the meaning given it in the Work Letter, attached
hereto as Exhibit E.
 
“Control” means, as used with respect to any Person, the possession, directly
and indirectly, of the power to direct or cause the direction of the management
and policies of such Person, through the ownership of voting securities,
partnership interests or other equity interests.
 
“Date of Taking” means the date the Condemnor has the right to possession of the
property being condemned.
 
“Effective Date” has the meaning set forth in the first paragraph of this Lease.
 
“Encumbrance” has the meaning set forth in Article 29.
 
“Event of Default” or “Default” has the meaning set forth in Section 14.1.
 
“Excluded Taxes” means any income or franchise taxes based upon, measured by, or
calculated with respect to net income or profits (but not including any
franchise tax based upon gross receipts with respect to the Rent), inheritance,
estate, succession, transfer or any similar taxes.
 
“Extension Term” has the meaning set forth in Section 31.
 
“Fee Owner” means The Hospital Authority of Floyd County, Georgia, a hospital
authority organized and duly existing pursuant to O.C.G.A. Section 31-7-70.
 
“Fiscal Year” means the 12-month period from January 1 to December 31.
 
“Financial Statements” means for any fiscal year or other accounting period for
Tenant, or such other party identified as being obligated to deliver to Landlord
its Financial Statements, profit and loss statements for such period and for the
period from the beginning of the respective fiscal year of Tenant or such other
party to the end of such period and the related balance sheet as at the end of
such period, together with the notes thereto, all in reasonable detail and
setting forth in comparative form the corresponding figures for the
corresponding period in the preceding fiscal year of Tenant, or such other
party, and prepared in accordance with generally accepted accounting principles
consistently applied, except as noted.
 
“Final Construction Documents” has the meaning given it in the Work Letter.

 
40

--------------------------------------------------------------------------------

 
 
“Final Project Budget: has the meaning given it in the Work Letter attached
hereto as Exhibit E.
 
“Fixtures” shall mean all fixtures (except Trade Fixtures) and as more
specifically set forth in Article 1.
 
“Floyd” has the meaning set forth in Section 2.5(a) herein
 
“Force Majeure” shall have the meaning set forth in the Work Letter, attached
hereto as Exhibit E.
 
“Future Improvements” has the meaning set forth in Section 8.1 herein.
 
“Governmental Authority” shall mean any federal, state, county, municipal,
foreign or other governmental or regulatory authority, agency, board, body,
instrumentality, court or quasi governmental authority (or private entity in
lieu thereof).
 
“Ground Lease” shall mean that certain Ground Lease Agreement covering the Land
dated December 18, 2009, executed between Floyd Healthcare Management, Inc., a
Georgia corporation, as Landlord therein, and Rome LTH Partners, LP, a Texas
limited partnership, as Tenant therein.
 
“Ground Lessor” means Floyd Healthcare Management, Inc., a Georgia corporation,
as Landlord under the Ground Lease.
 
“Guarantor” shall mean RehabCare Group, Inc., a Delaware limited liability
company, its successors and assigns and/or any other entity providing a guaranty
for the Lease.
 
“Hazardous Materials” means any substance, including asbestos or any substance
containing asbestos, the group of organic compounds known as polychlorinated
biphenyls, flammable explosives, radioactive materials, medical waste,
chemicals, pollutants, effluents, contaminants, emissions or related materials
and items included in the definition of hazardous or toxic wastes, materials or
substances under any Hazardous Materials Law.
 
“Hazardous Materials Law” means any law, regulation or ordinance relating to
environmental conditions, medical waste and industrial hygiene, including the
Resource Conservation and Recovery Act of 1976 (“RCRA”), the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (“CERCLA”), as
amended by the Superfund Amendments and Reauthorization Act of 1986 (“SARA”),
the Hazardous Materials Transportation Act, the Federal Water Pollution Control
Act, the Clean Air Act, the Clean Water Act, the Toxic Substances Control Act,
the Safe Drinking Water Act, and all similar federal, state and local
environmental statutes and ordinances, whether heretofore or hereafter enacted
or effective and all regulations, orders, or decrees heretofore or hereafter
promulgated thereunder.
 
“Hospital Authority” shall mean the Hospital Authority of Floyd County.

 
41

--------------------------------------------------------------------------------

 

“Impositions” means, collectively, all taxes relating to the Project, including
all ad valorem, sales and use, gross receipts, action, privilege, rent (with
respect to any ground leases) or similar taxes, assessments (including all
assessments for public improvements or benefits, whether or not commenced or
completed prior to the date hereof and whether or not to be completed within the
Term), water, sewer, garbage or other rents and charges, excises, tax levies,
fees (including license, permit, inspection, authorization and similar fees),
and all other governmental charges, in each case whether general or special,
ordinary or extraordinary, or foreseen or unforeseen, of every character in
respect of the Project and/or the Rent (including all interest and penalties
thereon due to any failure in payment by Tenant), which at any time prior to,
during or in respect of the Term hereof may be assessed or imposed on or in
respect of or be a lien upon (a) Landlord or Landlord’s interest in the Project,
(b) the Rent, the Project or any part thereof or any rent therefrom or any
estate, right, title or interest therein, or (c) any occupancy, operation, use
or possession of, sales from, or activity conducted on, or in connection with,
the Project or use of the Project or any part thereof; provided, however, and
notwithstanding the foregoing, that nothing contained in this Lease shall be
construed to require Tenant to pay, nor shall the term “Improvements” include
(1) any tax based on net income (whether denominated as a franchise, capital
stock, excess profits, estate, inheritance or other tax) imposed on Landlord,
(2) any transfer or net revenue tax of Landlord, (3) any tax imposed with
respect to the sale, exchange or other disposition by Landlord of any portion of
the Project or the proceeds thereof, or (4) except as expressly provided
elsewhere in this Lease, any principal or interest on any Encumbrance on the
Project, except to the extent that any tax, assessment, tax levy or charge which
Tenant is obligated to pay pursuant to this definition and which is in effect at
any time during the Term hereof is totally or partially repealed, and a tax,
assessment, tax levy or charge set forth in clause (1), (2) or (3) is levied,
assessed or imposed expressly in lieu thereof.
 
“Initial Term” has the meaning set forth in Article 1.
 
“Insurance Requirements” means all terms of any insurance policy required by
this Lease and all requirements of the issuer of any such policy.
 
“Land” has the meaning set forth in Article 1.
 
“Landlord” means Rome LTH Partners, LP, a Texas limited partnership, and its
successors and assigns.
 
“Landlord Cure Period” has the meaning set forth in Section 27.1.
 
“Landlord’s Mortgage” has the meaning set forth in Section 11.1.
 
“Landlord’s Mortgagee” has the meaning set forth in Section 11.1.
 
“Landlord’s Work” shall have the meaning given it in the Work Letter, attached
hereto as Exhibit E.
 
“Lease” means this Lease Agreement.
 
“Lease Year” means each period of twelve (12) full calendar months during the
Term of this Lease, and in the event that the Commencement Date is a day other
than the first day of the month, then the first Lease Year shall also include
the remainder of the month in which the Commencement Date occurred.

 
42

--------------------------------------------------------------------------------

 
 
“Legal Requirements” means all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions affecting the Project or the construction, use or
alteration thereof (including zoning ordinances), whether now or hereafter
enacted and in force, including any which may (a) require repairs, modifications
or alterations of or to the Project, or (b) in any way adversely affect the use
and enjoyment thereof, and all permits, licenses, authorizations and regulations
relating thereto, and all covenants, agreements, actions and encumbrances
contained in any instruments, either of record or known to Tenant (other than
encumbrances created by Landlord without the consent of Tenant), at any time in
force affecting the Project.
 
“Medical Center Master Lease” means that certain Lease, Transfer and Reversion
Agreement by and between The Hospital Authority of Floyd County and Floyd
Healthcare Management, Inc. dated December 17, 1996, as such document has
previously been amended.
 
“Minimum Rent” has the meaning set forth in Section 2.1 hereof.
 
“Net Rentable Square Foot” means the number of rentable square feet contained
within the Premises as established by the Project Architect after the completion
of Landlord’s Work in accordance with the Measurement Method (as defined in the
Work Letter, attached hereto as Exhibit E.
 
“Overdue Rate” means as of any date, a rate per annum equal to the Prime Rate as
of such date, plus three percent (3%), but in no event greater than maximum rate
then permitted under applicable law.
 
“Payment Date” means any due date for the payment of the installments of Minimum
Rent under this Lease.
 
“Pedestrian Connection Hallway” shall mean that certain pedestrian connection
hallway connecting the Building with the adjacent Floyd Medical Center building
as shown on the site plan attached to the REA.
 
“Permitted Exceptions” has the meaning set forth in Article 1 hereof.
 
“Permitted Liens” means (i) liens described on Exhibit B attached hereto, (ii)
pledges or deposits made to secure payments of worker’s compensation insurance
(or to participate in any fund in connection with worker’s compensation
insurance), unemployment insurance, pensions or social security programs, (iii)
liens imposed by mandatory provisions of law such as for materialmen, mechanics,
warehousemen and other like liens arising in the ordinary course of business,
securing indebtedness whose payment is not yet due and payable, (iv) liens for
taxes, assessments and governmental charges or levies if the same are not yet
due and payable or if the same are being contested in good faith and as to which
adequate cash reserves have been provided, (v) liens arising from good faith
deposits in connection with tenders, leases, real estate bids or contracts
(other than contracts involving the borrowing of money), pledges or deposits to
secure public or statutory obligations and deposits to secure (or in lieu of)
surety, stay, appeal or customs bonds and deposits to secure the payment of
taxes, assessments, duties or other similar charges, or (vi) liens to secure
purchase money indebtedness, so long as the indebtedness incurred to purchase
the new asset is secured only by such asset.

 
43

--------------------------------------------------------------------------------

 
 
“Permitted Transferee” has the meaning set forth in Sections 20.3 and 20.4
hereof.
 
“Permitted Use” has the meaning set forth in Section 5.2(a).
 
“Person” means a natural person, corporation, partnership, trust, association,
limited liability company or other entity.
 
“Personal Property” means the Landlord provided machinery, equipment, furniture,
furnishings, computers, signage, Trade Fixtures and/or other personal property
and consumable inventory and supplies used or useful in the operation of the
Premises for its Permitted Use, together with all replacements and substitutions
therefore, specifically set forth in Exhibit E attached hereto.
 
“Potential Expansion” has the meaning set forth in Section 8.1(d) hereof.
 
“Preliminary Project Budget” means the estimated budget for the Project attached
hereto as Exhibit F.
 
“Premises” has the meaning set forth in Article 1.
 
“Prime Rate” means the annual rate reported by The Wall Street Journal, Eastern
Edition (or, if The Wall Street Journal shall no longer be published or shall
cease to report such rates, then a publication or journal generally accepted in
the financial industry as authoritative evidence of prevailing commercial
lending rates), from time to time as being the prevailing prime rate (or, if
more than one such rate shall be published in any given edition, the arithmetic
mean of such rates).  The prime rate is an index rate used by The Wall Street
Journal to report prevailing lending rates and may not necessarily be the most
favorable lending rate available.  Any change in the Prime Rate hereunder shall
take effect on the effective date of such change in the prime rate as reported
by The Wall Street Journal, without notice to Tenant or any other action by
Landlord. Interest shall be computed on the basis that each year contains 360
days, by multiplying the principal amount by the per annum rate set forth above,
dividing the product so obtained by 360, and multiplying the quotient thereof by
the actual number of days elapsed.
 
“Prohibited Use” means the use of the Premises in connection with:  (i) any
sexually oriented business as defined by applicable city ordinance; (ii) heavy
manufacturing facility or industrial uses; (iii) other use prohibited under the
Permitted Exceptions in effect on the Effective Date of this Lease and
applicable to the Premises; or (iv) any use prohibited by the Ground Lease or
the Medical Center Master Lease (but not including any amendments thereto to
which Tenant has not consented in writing).
 
“Project Improvements” has the meaning set forth in the Work Letter attached
hereto as Exhibit E.
 
“Proportionate Share” means 86.16%, the percentage that is obtained by dividing
(a) the rentable square feet in the Premises by (b) the rentable square feet in
the Building, as it may be expanded.  Such percentage may be adjusted upon final
determination of the exact square footage contained in the Premises and the
exact rentable square footage contained in the Building, as determined by final
architectural drawings, and shall be set forth in an amendment to this
Lease.  Landlord and Tenant acknowledge that Tenant’s Proportionate Share will
be impacted if the Potential Expansion is constructed, and if so, such revised
Proportionate Share shall be set forth in an amendment to this Lease.

 
44

--------------------------------------------------------------------------------

 
 
“Project” has the meaning set forth in Article 1.
 
“Punchlist Items” shall have the meaning given to it in the Work Letter attached
hereto as Exhibit E.
 
“REA” shall mean that certain Declaration of Covenants, Restrictions and
Easements dated December 18, 2009, executed by Floyd Healthcare Management,
Inc., a Georgia corporation, and recorded in the Public Records of Floyd County,
Georgia.
 
“Rent” means, collectively, the Minimum Rent and the Additional Charges.
 
“RHH” means RehabCare Hospital Holdings, L.L.C., a Delaware limited liability
company.
 
“Sale Notice” has the meaning set forth in Section 26.1.
 
“Substantial Completion” shall have the meaning set forth in the Work Letter
attached hereto as Exhibit E.
 
“Taking” means a taking or voluntary conveyance during the Term hereof of all or
part of the Project, or any interest therein or right accruing thereto or use
thereof, as the result of, or in settlement of any Condemnation or other eminent
domain proceeding affecting the Project whether or not the same shall have
actually been commenced.
 
“Tenant” means The Specialty Hospital, LLC, a Georgia limited liability company
and its Permitted Transferee(s).


“Term” means the Initial Term and any Extension Term as to which Tenant has
properly and timely exercised its options to extend contained in Article 31
hereof unless earlier terminated pursuant to the provisions hereof.
 
“Third Party Offer” has the meaning set forth in Section 26.2.
 
“Third Party Offer Notice” has the meaning set forth in Section 26.2.
 
“Trade Fixtures” shall mean all fixtures, equipment and other items of personal
property (whether or not attached to the Improvements) which from time to time,
are located at the Premises and which are owned or leased by Tenant or by any
subtenant or other user or occupant of the Premises and used by Tenant or such
subtenant, user or occupant in the operation of the business it conducts on, at
or about the Premises.
 
“Unsuitable for Its Permitted Use” as used in Article 13 of this Lease, shall
mean that, by reason of a partial Taking, in the good faith judgment of Landlord
and Tenant, reasonably exercised, the Premises cannot be profitably operated for
its Permitted Use, taking into account, among other relevant factors, the number
of usable beds affected by such damage or destruction or partial Taking.

 
45

--------------------------------------------------------------------------------

 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
06400.322/D01.16

 
46

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Lease to be executed as of the
date first written above.
 
Landlord:
    Tenant:        
ROME LTH PARTNERS, LP,
  THE SPECIALTY HOSPITAL, LLC,
a Texas limited partnership
  a Georgia limited liability company        
By:
Rome LTH Managers, LLC
       
a Texas limited liability company,
 
By:
/s/ Jeff Zadoks  
Its General Partner
  Name:  Jeff Zadoks       Title:  Chairman            
By:
/s/ Jason K. Dodd        
Name:
Jason K. Dodd        
Title:  Manager
     


 
47

--------------------------------------------------------------------------------

 


STATE OF _________________    )
                                                          ) SS
COUNTY OF________________   )


I, ________________, a Notary Public in and for said County, in the State
aforesaid, do hereby certify that Jeff Zadoks, personally known to me to be the
same person whose name is subscribed to the foregoing instrument as the Chairman
of The Specialty Hospital, LLC, a Georgia limited liability company, appeared
before me this day in person and acknowledged that he signed, sealed and
delivered the same instrument as his/her free and voluntary act, for the uses
and purposes therein set forth.
 
GIVEN under my hand and notarial seal this ____ day of ___________, 20__.



     
Notary Public
 
My Commission expires:
   



STATE OF TEXAS ___________________   )
                                                                    ) SS
COUNTY OF DALLAS ________________   )

 
I, ________________, a Notary Public in and for said County, in the State
aforesaid, do hereby certify that _________________, personally known to me to
be the same person whose name is subscribed to the foregoing instrument as the
Manager of Rome LTH Managers, LLC, a Texas limited liability company, the
General Partner of Rome LTH Partners, LP, a Texas limited partnership, appeared
before me this day in person and acknowledged that he signed, sealed and
delivered the same instrument as his free and voluntary act, for the uses and
purposes therein set forth on behalf of said limited partnership.
 
GIVEN under my hand and notarial seal this ____ day of ___________, 20__.



     
Notary Public
 
My Commission expires:
   


 
48

--------------------------------------------------------------------------------

 

EXHIBIT A
 
LAND DESCRIPTION


BEING A LEASE PARCEL LYING WHOLLY WITHIN THE  CAMPUS OF FLOYD MEDICAL CENTER,
LOCATED IN THE THIRD WARD OF THE CITY OF ROME, FLOYD COUNTY, GEORGIA, AND BEING
MORE PARTICULARLY DESCRIBED AS FOLLOWS:


Commencing at an iron pin in the southerly right-of-way margin of Turner McCall
Boulevard, said iron pin being located at the point of curvature of a curve in
the intersection of the southerly right-of way margin of Turner McCall Boulevard
with the westerly right-of-way margin of North Fourth Avenue; thence, with the
southerly right-of-way margin of Turner McCall Boulevard, North 89°02’08” West a
distance of 288.33 feet to an existing iron pin; thence, leaving said southerly
right of-way margin, South 13°38’54” West a distance of 78.66 feet to a point in
the most northeasterly corner of the Lease Parcel to be described, and the true
and actual Point of Beginning;


Thence South 01°00’46” West a distance of 31.00 feet to a point;
Thence South 88°59’13” East a distance of 7.00 feet to a point;
Thence South 01°00’47” West a distance of 37.67 feet to a point;
Thence North 88°59’13” West a distance of 7.00 feet to a point;
Thence South 01°00’47” West a distance of 31.00 feet to a point;
Thence North 88°59’13” West a distance of 127.50 feet to a point;
Thence South 01°00’47” West a distance of 23.76 feet to a point on the face of
an existing building;
Thence, with face of said building, North 88°59’12” West a distance of 23.67
feet to a point;
Thence, leaving face of said building, North 01°00’47” East a distance of 23.76
feet to a point;
Thence North 88°59’13” West a distance of 46.02 feet to a point;
Thence North 01°12’09” East a distance of 31.00 feet to a point;
Thence North 88°59’13” West a distance of 7.09 feet to a point;
Thence North 01°00’47” East a distance of 37.67 feet to a point;
Thence South 88°59’13” East a distance of 7.00 feet to a point;
Thence North 01°00’47” East a distance of 31.00 feet to a point;
Thence South 88°59’13” East a distance of 197.17 feet to the Point of Beginning.


The parcel thus described contains 20,741.24 square feet, or 0.476 acre, more or
less.

 
A-1

--------------------------------------------------------------------------------

 

EXHIBIT A-1
 
PREMISES
 
(SEE ATTACHED)

 
A-2

--------------------------------------------------------------------------------

 
 
[ex10-5_pg51.jpg]

 
A-3

--------------------------------------------------------------------------------

 

[ex10-5_pg52.jpg]

 
A-4

--------------------------------------------------------------------------------

 

[ex10-5_pg53.jpg]

 
A-5

--------------------------------------------------------------------------------

 

[ex10-5_pg54.jpg]

 
A-6

--------------------------------------------------------------------------------

 

EXHIBIT B
 
LIST OF PERMITTED EXCEPTIONS
 
1.
Standby fees, taxes and assessments by any taxing authority for calendar year
20__, and all subsequent years, which taxes are not yet due and payable.

 
2.
The Landlord’s Mortgage.

 
3.
Lease, Transfer and Reversion Agreement, dated December 17, 1996, between
Hospital Authority of Floyd County, as Lessor, and Floyd Healthcare Management,
Inc. (“Floyd”), as Lessee.

 
4.
Ground Lease Agreement, dated _________________, 2009, between Floyd, as
Landlord, and the Landlord as Tenant.

 
5.
Declaration of Covenants, Restrictions and Easements, dated ________________,
2009, executed by Floyd.

 
6.
Conveyance and Reservation of Access Rights by and between the Department of
Transportation, State of Georgia and Hospital Authority of Floyd County, dated
December 30, 1985, filed for record December 31, 1985, at 3:45 p.m., recorded in
Deed Book 949, Page 116, aforesaid Records.

 
7.
Declaration of Easements and Restrictions by Hospital Authority of Floyd County,
Georgia, a Georgia hospital authority, dated as of June 10, 2004, filed for
record June 18, 2004, at 11:07 a.m., recorded in Deed Book 1878, Page 902,
aforesaid records; as modified by that certain Modification of Declaration of
Easements and Restrictions by and between Hospital Authority of Floyd County,
Georgia, a Georgia hospital authority, and 330 Physicians Center, L.P., f/k/a
Floyd Physicians Center, L.P., a Georgia limited partnership, dated as of
December 22, 2005, filed for record January 4, 2006, at 11:09 a.m., recorded in
Deed Book 1986, Page 590, aforesaid records.

 
8.
Easement from Hospital Authority of Floyd to Georgia Power Company, dated
October 26, 2004, filed for record January 31, 2005, at 3:40 p.m., recorded in
Deed Book 1920, Page 778, aforesaid records.

 
9.
All those matters as disclosed by that certain preliminary survey entitled
“ALTA/ACSM Land Title Land Survey Prepared For Littlejohn Engineering
Associates, Inc.”, prepared by Williams, Sweitzer and Barnum, Inc., bearing the
seal and certification of Robert L. Moss, Georgia Registered Land Surveyor
No. 1498, dated November 25, 2009.


 
B-1

--------------------------------------------------------------------------------

 

EXHIBIT C
 
ESTIMATED MINIMUM RENT SCHEDULE
 
This Exhibit designates the estimated Minimum Rent for the Premises for each
Lease Year of the Initial Lease Term:
 
[******************]

 
C-1

--------------------------------------------------------------------------------

 

EXHIBIT D
 
CORPORATE GUARANTY
 
In consideration of and as an inducement for the granting, execution and
delivery of that certain Lease, dated as of December ___, 2009 (together with
any amendments thereto, hereinafter called “Lease”), by ROME LTH PARTNERS, LP, a
Texas limited partnership, the Landlord therein named (whether one or more,
collectively hereinafter called “Landlord”), to THE SPECIALTY HOSPITAL, LLC, a
Georgia limited liability company, the Tenant therein named (hereinafter called
“Tenant”), with respect to that certain parcel of real property located in Rome,
Floyd County, Georgia, which is more fully described on Exhibit A attached
hereto, and in further consideration of the sum of One Dollar ($1.00) and other
good and valuable consideration paid by Landlord to the undersigned, REHABCARE
GROUP, INC., a Delaware corporation (hereinafter called “Guarantor”), Guarantor,
intending to be legally bound, hereby irrevocably guarantees to Landlord (i) the
full and prompt payment when due (whether at stated maturity, by acceleration,
or otherwise) of eighty percent (80%) of any Minimum Rent and Additional Rent
and any and all other sums and charges payable by Tenant under the Lease, and
(ii) the full, faithful and prompt performance and observance of all the
covenants, terms, conditions, and agreements contained in the Lease which are to
be performed and observed by Tenant (all payment and performance obligations
referred to in clauses (i) and (ii) being referred to herein, collectively, as
the “Obligations”); and Guarantor does hereby become primary obligor, and not
only surety to Landlord, for and with respect to the Obligations.  Terms used
herein with their initial letters capitalized which have been specifically
defined in the Lease shall have the same meaning herein as in the Lease unless
such terms are otherwise defined in this Guaranty.
 
Guarantor covenants and warrants that RehabCare Hospital Holdings, LLC, an
Initial Member of Tenant, is a wholly owned subsidiary of RehabCare Group, Inc.
 
This Guaranty is an absolute, irrevocable and unconditional guaranty of payment
(and not of collection) and of performance of any outstanding liability of
Tenant under the Lease up to the extent of the Obligations.  Guarantor’s
liability hereunder is direct and is independent of the Obligations, and may be
enforced without Landlord being required to resort to any other right, remedy or
security and this Guaranty shall be enforceable against Guarantor without the
necessity for any suit or proceedings on Landlord’s part of any kind or nature
whatsoever against Tenant or the joiner of Tenant in any suit or proceeding, and
without the necessity of any notice of non-payment, non-performance or
non-observance of any of the Obligations by Tenant or of any notice of
acceptance of this Guaranty or of Landlord’s intention to act in reliance hereon
or of any other notice or demand to which Guarantor might otherwise be entitled,
all of which Guarantor hereby expressly waives; and Guarantor hereby expressly
agrees that the validity of this Guaranty and the obligations of Guarantor
hereunder shall in nowise be terminated, affected or impaired by reason of the
assertion or the failure to assert by Landlord against Tenant, of any of the
rights or remedies reserved to Landlord pursuant to the provisions of the Lease.

 
D-1

--------------------------------------------------------------------------------

 

This Guaranty shall be a continuing Guaranty, and (whether or not Guarantor
shall have notice or knowledge of any of the following) the liability and
obligations of Guarantor hereunder shall be absolute and unconditional and shall
remain in full force and effect without regard to, and shall not be released,
discharged or in any way impaired by (a) any exercise or non-exercise of any
right, power, remedy or privilege under or in respect of the Lease or this
Guaranty or any waiver, consent or approval by Landlord with respect to any of
the covenants, terms, conditions or agreements contained in the Lease or any
indulgences, forbearances or extensions of time for performance or observance
allowed to Tenant from time to time and for any length of time; (b) any
bankruptcy, insolvency, reorganization, arrangement, readjustment, composition,
liquidation or similar proceeding relating to Tenant, or its properties; (c) any
limitation on the liability or obligation of Tenant under the Lease or its
estate in bankruptcy or of any remedy for the enforcement thereof, resulting
from the operation of any present or future provision of the federal or any
state bankruptcy law or any other statute or from the decision of any court; (d)
any termination of the Lease prior to the expiration of its Term (except that
Guarantor shall not be liable for amounts that would have otherwise accrued
under the Lease after proper termination of the Lease and payment of any and all
amounts due to Landlord and Landlord’s Mortgagee in connection with or related
to such termination); and (e) any security provided for the Obligations; and (f)
any sale, assignment, transfer or conveyance (A) by Landlord of all or any
portion of the Premises (as such term is defined in the Lease) or of Landlord’s
interest in the Lease, or (B) of any ownership interest in the Landlord.
 
All of Landlord’s rights and remedies under the Lease and under this Guaranty
are intended to be distinct, separate and cumulative and no such right or remedy
therein or herein mentioned is intended to be in exclusion of or a waiver of any
of the others or of any rights or remedies provided by law.  Except as may
otherwise be set forth in the Lease, no termination of the Lease or taking or
recovering of the premises demised thereby shall deprive Landlord of any of its
rights and remedies against Guarantor under this Guaranty.  This Guaranty shall
apply to the Obligations of Tenant under the Lease as in effect on the date
hereof as well as to the Obligations of Tenant under the Lease as it may be
extended, renewed, amended, modified or supplemented.
 
The Guarantor hereby waives any requirement that the Landlord protect, secure,
perfect or insure any security interest or lien or any property subject thereto
or exhaust any right or take any action against any person or entity or any
collateral (including any rights relating to marshaling of assets).

 
D-2

--------------------------------------------------------------------------------

 

The Guarantor guarantees that the Obligations will be paid and performed
strictly in accordance with the terms of the Lease, regardless of the value,
genuineness, validity, regularity or enforceability of the Obligations, and of
any law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of the Landlord with respect
thereto.  The liability and obligations of the Guarantor under this Guaranty
shall be absolute and unconditional, not subject to any reduction, limitation,
impairment, termination, defense, offset, counterclaim or recoupment whatsoever
(all of which are hereby expressly waived by the Guarantor) whether by reason of
any claim of any character whatsoever, including, without limitation, any claim
of waiver, release, surrender, alteration or compromise, or by reason of any
liability at any time to the Guarantor or otherwise, whether based upon any
obligations or any other agreements or otherwise, howsoever arising, whether out
of action or inaction or otherwise and whether resulting from default, willful
misconduct of Tenant, negligence or otherwise, and without limiting the
foregoing irrespective of (and whether or not Guarantor shall have notice or
knowledge of):  (a) any lack of validity or enforceability of the Lease or of
any agreement or instrument relating thereto; (b) any change in the time, manner
or place of payment or performance of, or in any other term in respect of, all
or any of the Obligations, or any other amendment or waiver of or consent to any
departure from the Lease or any other agreement relating to any Obligations; (c)
any increase in, addition to, exchange or release of, or non-perfection of any
lien on or security interest in, any collateral or any release or amendment or
waiver of or consent to any departure from or failure to enforce any other
guarantee, for all or any of the Obligations; (d) any other circumstance which
might otherwise constitute a defense available to, or a discharge of, the Tenant
or the Guarantor; (e) the absence of any action on the part of the Landlord to
obtain payment for the Obligations from the Tenant; (f) any insolvency,
bankruptcy, reorganization or dissolution, or any proceeding of the Tenant or
the Guarantor, including, without limitation, rejection of the guaranteed
Obligations in such bankruptcy; (g) the absence of notice or any delay in any
action to enforce any Obligations or to exercise any right or remedy against the
Guarantor or the Tenant, whether hereunder, under any Obligations or under any
agreement or any indulgence, compromise or extension granted; or (h) the
termination or cessation of a corporate relationship between Guarantor and
Tenant.
 
Guarantor further agrees that, to the extent that the Tenant or the Guarantor
makes a payment or payments to the Landlord, which payment or payments or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to the Tenant or the
Guarantor or their respective estate, trustee, receiver or any other party under
any bankruptcy law, state or federal law, common law or equitable cause, then to
the extent of such payment or repayment, this Guaranty and the advances or part
thereof which have been paid, reduced or satisfied by such amount shall be
reinstated and continued in full force and effect as of the date such initial
payment, reduction or satisfaction occurred.  The provisions of this paragraph
shall survive the payment and performance of the Obligations and the termination
of this Guaranty.
 
Until such time as all the Obligations have been fully and indefeasibly paid to
Landlord and performed in full, Guarantor shall have no rights (direct or
indirect) of subrogation, contribution, reimbursement, indemnification or other
rights of payment or recovery from any person or entity (including, without
limitation, the Tenant) for any payments made by the Guarantor hereunder, and
Guarantor hereby waives and releases absolutely and unconditionally, any such
rights of subrogation, contribution, reimbursement, indemnification and other
rights of payment or recovery which it may now have or hereafter acquire.  If
any amount shall be paid to the Guarantor in violation of the preceding sentence
and the Obligations shall not have been paid in full, such amount shall be
deemed to have been paid to the Guarantor for the benefit of, and held in trust
for the benefit of, the Landlord and shall forthwith be paid to the Landlord to
be credited and applied upon the Obligations, whether matured or unmatured, in
accordance with the terms of the Lease.  The Guarantor acknowledges that it will
derive substantial direct and indirect benefit from the granting, execution and
delivery of the Lease by the Landlord and that the waiver set forth in this
paragraph is knowingly made in contemplation of such benefits.  The provisions
of this paragraph shall survive the payment and performance of the Obligations
and the termination of this Guaranty.

 
D-3

--------------------------------------------------------------------------------

 

Guarantor represents and warrants to Landlord that (a) the execution and
delivery of this Guaranty has been duly authorized by the appropriate officers
of Guarantor and does not contravene any law, or any contractual or legal
restriction, applicable to it, (b) no authorization or approval or other action
by, and no notice to or filing with, any governmental authority or regulatory
body is required for its execution, delivery and performance of this Guaranty,
(c) there are no conditions precedent to the effectiveness of this Guaranty that
have not been satisfied or waived, (d) Guarantor will, directly or indirectly,
benefit from the transaction which is the subject of the Lease, and (e) neither
the execution, delivery or performance of this Guaranty, nor compliance with the
terms and provisions hereof, conflicts or will conflict with or results or
result in a default under or a breach of any of the terms, conditions or
provisions of the Certificate of Incorporation or the Bylaws of the Guarantor or
of any contract to which the Guarantor is a party or by which it is bound.
 
This Guaranty shall be legally binding upon Guarantor and its successors and
assigns and shall inure to the benefit of Landlord and Landlord’s Mortgagee (as
such term is defined in the Lease) and each of their respective successors and
assigns.  Reference herein to Landlord shall be deemed to include Landlord and
its successors and assigns.  Reference herein to Tenant shall be deemed to
include Tenant and its successors and assigns.  Without limiting the generality
of the foregoing, the Landlord may assign or otherwise transfer (whether as an
outright assignment or transfer or as collateral) all or any portion of its
rights and obligations under the Lease to any other person or entity (any such
person or entity, a “Landlord Assign”) and such Landlord Assign shall thereupon
become vested (on a non-exclusive basis, as an additional beneficiary) with all
the benefits in respect thereof granted to the Landlord herein or otherwise.
 
THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF
THE STATE OF GEORGIA WITHOUT REGARD TO CONFLICT OF LAW PROVISIONS THEREOF.
GUARANTOR HEREBY SUBMITS TO PERSONAL JURISDICTION IN SAID STATE AND THE FEDERAL
COURTS OF THE UNITED STATES OF AMERICA LOCATED IN SAID STATE (AND ANY APPELLATE
COURTS TAKING APPEALS THEREFROM) FOR THE ENFORCEMENT OF GUARANTOR’S OBLIGATIONS
HEREUNDER, AND WAIVES ANY AND ALL PERSONAL RIGHTS UNDER THE LAW OF ANY OTHER
STATE TO OBJECT TO JURISDICTION WITHIN SUCH STATE FOR THE PURPOSES OF SUCH
ACTION, SUIT, PROCEEDING OR LITIGATION TO ENFORCE SUCH OBLIGATIONS. GUARANTOR
HEREBY WAIVES AND AGREES NOT TO ASSERT, AS A DEFENSE IN ANY ACTION, SUIT OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY, (A) THAT IT IS NOT
SUBJECT TO SUCH JURISDICTION OR THAT SUCH ACTION, SUIT OR PROCEEDING MAY NOT BE
BROUGHT OR IS NOT MAINTAINABLE IN THOSE COURTS OR THAT THIS GUARANTY MAY NOT BE
ENFORCED IN OR BY THOSE COURTS OR THAT IT IS EXEMPT OR IMMUNE FROM EXECUTION,
(B) THAT THE ACTION, SUIT OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, OR
(C) THAT THE VENUE OF THE ACTION, SUIT OR PROCEEDING IS IMPROPER (BUT NOTHING
HEREIN SHALL AFFECT THE RIGHT OF LANDLORD OR ANY LANDLORD ASSIGN TO BRING ANY
ACTION, SUIT OR PROCEEDING IN ANY OTHER FORUM).  IN THE EVENT ANY SUCH ACTION,
SUIT, PROCEEDING OR LITIGATION IS COMMENCED, GUARANTOR AGREES THAT SERVICE OF
PROCESS MAY BE MADE, AND PERSONAL JURISDICTION OVER GUARANTOR OBTAINED, BY
SERVICE OF A COPY OF THE SUMMONS, COMPLAINT AND OTHER PLEADINGS REQUIRED TO
COMMENCE SUCH LITIGATION UPON GUARANTOR AT GUARANTOR’S ADDRESS SET FORTH HEREIN.

 
D-4

--------------------------------------------------------------------------------

 
 
This Guaranty shall not be released except with the prior written consent of
Landlord and Landlord’s Mortgagee.
 
The Guarantor shall permit the Landlord and Landlord’s Mortgagee and their
representatives, at the expense of such person or entity, except in the event of
an Event of Default under the Lease, in which case at Guarantor’s expense, and
upon reasonable prior notice to the Guarantor, to visit the principal executive
office of the Guarantor, to discuss the affairs, finances and accounts of the
Guarantor with the Guarantor’s officers, and (with the consent of the Guarantor,
which consent will not be unreasonably withheld) its independent public
accountants, and (with the consent of the Guarantor, which consent will not be
unreasonably withheld, conditioned or delayed) to visit the other offices and
properties of the Guarantor and each subsidiary, all at such reasonable times
and as often as may be reasonably requested in writing.
 
GUARANTOR AND LANDLORD (BY ITS ACCEPTANCE OF THIS GUARANTY) HEREBY MUTUALLY
WAIVE TRIAL BY JURY IN CONNECTION WITH ANY DISPUTE ARISING HEREUNDER.  The
provisions of this paragraph shall survive the payment and performance of the
Obligations and the termination of this Guaranty.
 
Notwithstanding anything to the contrary set forth in this Guaranty, in the
event (1) an amendment to or modification of the Lease which increases or
extends the obligations of Guarantor is entered into by Tenant without the
consent of Guarantor, and (2) at the time of such amendment to or modification
of the Lease, the Tenant is not an affiliate of Guarantor, then any such
amendment to or modification of the Lease shall be deemed to be a “Non-Approved
Lease Amendment.”  In the event of a Non-Approved Lease Amendment (a) this
Guaranty and the Guarantor’s obligations hereunder shall continue in full force
and effect with respect to the Lease (as modified by any amendments or
modifications which are not Non-Approved Lease Amendments) as if no such
Non-Approved Lease Amendment had occurred, (b) Guarantor shall not have, and not
be deemed to have, guaranteed any additional obligations which are specifically
included in such Non-Approved Lease Amendment, and (c) in no event shall
Guarantor be relieved of any of its obligations hereunder with respect to
Tenant’s obligations under the Lease which existed without taking into account
such Non-Approved Lease Amendment.  As used in this paragraph and in the
following paragraph, an affiliate of Guarantor shall mean a person or entity
controlling, controlled by or under common control with Guarantor.
 
In the event that the Lease is assigned, or all or a portion of the premises
subject to the Lease are subleased, to a party (a “Non-Affiliate”) that is not
an affiliate of Guarantor, the Landlord agrees (by its acceptance of this
Guaranty) to deliver to the Guarantor copies of all notices of non-payment,
non-performance or non-observance that the Landlord delivers to such
Non-Affiliate provided that Landlord’s failure to do so shall not be a defense
to Guarantor’s obligations under this Guaranty.

 
D-5

--------------------------------------------------------------------------------

 
 
All notices and other communications provided for hereunder shall be in writing
(including telecopier, telegraphic, telex or cable communication) and mailed,
telecopied, telegraphed, telexed, cabled or delivered to it, if to the
Guarantor, at:
 
RehabCare Group, Inc.
Attn: General Counsel
7733 Forsyth Boulevard
St. Louis, MO 63105
Telephone: (314) 659-2123
Telecopy: (866) 245-0137


With a copy to:


Thompson Coburn LLP
Attn: James E. Dillon
One US Bank Plaza
St. Louis, Missouri 63101
Telephone: 314.552.6330
Telecopy: 314.552.7330


and if to Landlord or any successor thereof or Landlord Assign at its address as
may be designated by such party in a written notice to the other party.  All
such notices and other communications shall, when mailed, telecopied,
telegraphed, telexed or cabled, be effective when deposited in the mails,
telecopied, delivered to the telegraph company, confirmed by telex answerback or
delivered to the cable company, respectively.
 
The Guarantor agrees that it shall not institute against, or join any other
person or entity in instituting against, any Landlord Assign or any person or
entity which is or was a creditor of or holder of any certificate or instrument
issued by any Landlord Assign any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceeding, or other proceeding under any federal or
state bankruptcy or similar law for one (1) year and one (1) day after the
latest maturing commercial paper note issued by such Landlord Assign or any such
creditor of or holder of a certificate or instrument issued by such Landlord
Assign is paid in full.  Without prejudice to the survival of any other
agreement of the Guarantor hereunder, the provisions of this paragraph shall
survive the payment and performance of the Obligations and the termination of
this Guaranty.
 
Any consent required by Landlord or Landlord’s Mortgagee may be given or
withheld in the sole and absolute discretion of Landlord and Landlord’s
Mortgagee, respectively.
 
Except for provisions of this Guaranty which by their terms survive the
termination hereof, this Guaranty shall terminate after all Obligations shall
have been performed.

 
D-6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Guarantor, intending to be legally bound hereby, has caused
this Guaranty to be executed by its duly authorized officer as of December ___,
2009.
 
REHABCARE GROUP, INC., a Delaware
corporation
   
By:
   
Name:
 
Title:


 
D-7

--------------------------------------------------------------------------------

 

EXHIBIT A — CORPORATE GUARANTY
 
Property Description


BEING A LEASE PARCEL LYING WHOLLY WITHIN THE  CAMPUS OF FLOYD MEDICAL CENTER,
LOCATED IN THE THIRD WARD OF THE CITY OF ROME, FLOYD COUNTY, GEORGIA, AND BEING
MORE PARTICULARLY DESCRIBED AS FOLLOWS:


Commencing at an iron pin in the southerly right-of-way margin of Turner McCall
Boulevard, said iron pin being located at the point of curvature of a curve in
the intersection of the southerly right-of way margin of Turner McCall Boulevard
with the westerly right-of-way margin of North Fourth Avenue; thence, with the
southerly right-of-way margin of Turner McCall Boulevard, North 89°02’08” West a
distance of 288.33 feet to an existing iron pin; thence, leaving said southerly
right of-way margin, South 13°38’54” West a distance of 78.66 feet to a point in
the most northeasterly corner of the Lease Parcel to be described, and the true
and actual Point of Beginning;


Thence South 01°00’46” West a distance of 31.00 feet to a point;
Thence South 88°59’13” East a distance of 7.00 feet to a point;
Thence South 01°00’47” West a distance of 37.67 feet to a point;
Thence North 88°59’13” West a distance of 7.00 feet to a point;
Thence South 01°00’47” West a distance of 31.00 feet to a point;
Thence North 88°59’13” West a distance of 127.50 feet to a point;
Thence South 01°00’47” West a distance of 23.76 feet to a point on the face of
an existing building;
Thence, with face of said building, North 88°59’12” West a distance of 23.67
feet to a point;
Thence, leaving face of said building, North 01°00’47” East a distance of 23.76
feet to a point;
Thence North 88°59’13” West a distance of 46.02 feet to a point;
Thence North 01°12’09” East a distance of 31.00 feet to a point;
Thence North 88°59’13” West a distance of 7.09 feet to a point;
Thence North 01°00’47” East a distance of 37.67 feet to a point;
Thence South 88°59’13” East a distance of 7.00 feet to a point;
Thence North 01°00’47” East a distance of 31.00 feet to a point;
Thence South 88°59’13” East a distance of 197.17 feet to the Point of Beginning.


The parcel thus described contains 20,741.24 square feet, or 0.476 acre, more or
less.
 
 
D-8

--------------------------------------------------------------------------------

 

EXHIBIT E
 
WORK LETTER
 
ARTICLE 1.
DEFINITIONS
 
1.1           Defined Terms.  The capitalized terms listed below shall have the
following meanings when used in this Work Letter (including in the recitals
above):
 
“Contract Documents” means, collectively, this Work Letter and the Final
Construction Documents.
 
“Final Construction Documents” is defined as the drawings and specifications
listed in Exhibit E-1 as may be modified or supplemented in accordance with this
Exhibit E.
 
“Force Majeure” means occurrences (other than financial difficulties) beyond the
control of either Landlord or Tenant, as applicable, including, without
limitation, fire, flood, explosion, catastrophic weather conditions, riots or
other civil disturbances, work stoppages or strikes, zoning or permitting
changes or similar occurrences, in each case to the extent (but only to the
extent) that each such occurrence actually delays performance by Landlord or
Tenant (provided, in each case, that the party affected by Force Majeure
notifies the other party in writing within ten (10) days of the occurrence
causing the delay).
 
“General Contract” means that certain construction contract entered into between
Landlord and the General Contractor, and all amendments and supplements thereto.
 
“General Contractor” means Brasfield & Gorrie or such other general contractor
selected by Landlord and approved by Tenant to perform Landlord’s Work.
 
“Ground Lease” shall mean that certain ground lease dated December ___, 2009,
between Floyd Healthcare Management, Inc., as Ground Lessor and Landlord, as
Ground Lessee therein, upon terms and conditions acceptable to Landlord in its
sole discretion.
 
“Landlord Representative” shall mean Chris Jackson or Peter Phillips, either of
whom shall have the authority to bind the Landlord pursuant to Article 2 below;
provided, however, that Landlord can change or replace any Landlord
Representative by delivering written notice to Tenant.
 
“Landlord Delay” is defined in Section 7.4 of this Work Letter.
 
“Landlord’s Work” means all labor, materials, tools, equipment, machinery,
utilities, facilities and services necessary for proper construction, execution
and completion of the Premises in accordance with the final Contract Documents,
but not including Tenant furnished fixtures, furniture or equipment.

 
E-1

--------------------------------------------------------------------------------

 
 
“Measurement Method” means the Standard Method for Measuring Floor Area in
Office Buildings, ANSIBOMA Z65.1-1966, published by the Building Owners and
Manager’s Association International, including covered canopy and patio areas.
 
“Project Architect” means Earl Swensson Associates, or other such architectural
firm selected by Landlord, and approved by Tenant.
 
“Substantial Completion of Landlord’s Work” shall be achieved when (a)
Landlord’s Work is sufficiently complete in accordance with the Contract
Documents so that Tenant can commence beneficial use and occupancy of the
Premises and all common areas of the Building, as intended, (b) Landlord
delivers the Premises to Tenant in such condition that the Building shall not
encroach upon any property, street or right-of-way adjacent to the Building, and
shall not violate the agreements or conditions contained in any applicable Legal
Requirement or the Permitted Exceptions, and shall not impair the rights of
others under any easement or right-of-way to which the Building is subject,
(c) Landlord, only to the extent required as part of Landlord’s Work (defined
above), delivers the Premises and installs the Fixtures and any other
improvements, fixtures or other work or matters to be completed that are
necessary to obtain the LTACH License, the CON and the Accreditation, (d) all
systems included in Landlord’s Work are operational as designed and specified,
(e) all governmental inspections designated or required for Landlord’s Work have
been successfully completed, and a certificate of occupancy and other municipal
permits or approvals issued by the City of Rome and (if applicable) Floyd County
for Landlord’s Work have been obtained, in each case to the extent required to
occupy and use the Premises for its Permitted Use, (f) all final finishes
required by the Contract Documents are in place (except for Punchlist Items, as
described below) and (g) any Punchlist Items identified by Tenant are reasonably
estimated to be completed within thirty (30) consecutive calendar days (or as
otherwise agreed to by Tenant) following the date of Substantial Completion of
Landlord’s Work.
 
“Tenant Representative” shall mean Anthony Dickamore; provided, however, that
Tenant can change or replace any Tenant Representative by delivering written
notice to Landlord.
 
“Tenant Delay” is defined in Section 8.3 of this Work Letter.
 
1.2           Other.  Other capitalized terms used but not defined in this Work
Letter shall have the meanings assigned to them in the Lease.
 
ARTICLE 2.
REPRESENTATIVES
 
2.1           Representatives.  Tenant Representative shall perform certain
services for and on behalf of Tenant during the design and construction phases
of the Project and shall receive copies of all notices to which reference is
made in this Work Letter given by Landlord to Tenant and shall further make all
notices from Tenant to Landlord to which reference is made in this Work
Letter.  Tenant Representative shall have full authority to act on behalf of,
make decisions on behalf of and otherwise bind Tenant in connection with the
Premises (subject to any limitations set forth in the definition of Tenant
Representative).  Landlord Representative shall perform certain services for and
on behalf of Landlord during the design and construction phases of the Premises
and shall receive copies of all notices to which reference is made in this Work
Letter given by Tenant to Landlord and shall further make all notices from
Landlord to Tenant to which reference is made in this Work Letter.  Landlord
Representative shall have full authority to act on behalf of, make decisions on
behalf of and otherwise bind Landlord in connection with the Premises.

 
E-2

--------------------------------------------------------------------------------

 
 
ARTICLE 3.
PREMISES CONSTRUCTION
 
3.1           General.  Landlord’s Work shall be performed, by Landlord in
accordance with (a) the Contract Documents, (b) all laws, codes, ordinances,
rules and regulations of governmental authorities having jurisdiction over the
Premises, Landlord’s Work and/or the Permitted Use, and (c) all covenants,
conditions and restrictions affecting or relating to the Premises, the Building
and/or the Project.  The construction of the Project shall not restrict the
Project from being licensed by the State of Georgia and receiving classification
as a LTACH for payment for all Medicare discharges under the Prospective Payment
System for facilities of this type as provided under 42 CFR § 412.500 et seq.
(the “LTACH License”).  All (i) materials and equipment furnished under the
Contract Documents will be of good quality and new and (ii) Landlord’s Work will
be performed in a good and workmanlike manner and in substantial accordance with
the requirements of the Contract Documents. Subject and pursuant to Sections 3.3
and 3.5, and Article 8 below, and the other provisions of this Work Letter,
Tenant will have input regarding the quality of such materials and equipment,
and Tenant shall have the right to approve any replacements to the General
Contractor and Project Architect identified in Article 1 hereof, provided that
such approval shall not be unreasonably withheld or delayed; and as of the
effective date of the Lease Tenant agrees and approves the General Contractor
and Project Architect identified in Article 1.
 
3.2           Premises Schedule.  Subject to any Tenant Delays, Ground Lessor
Delays and Force Majeure, Landlord shall commence Landlord’s Work within thirty
(30) calendar days after:  (i) completion and approval of the final Contract
Documents, (ii) the execution of and closing on a ground lease between Floyd
Healthcare Management, Inc., as Ground Lessor and Landlord, as Ground Lessee
therein, upon terms and conditions acceptable to Landlord in its sole discretion
(the “Ground Lease”); (iii) closing on the Project financing; and (iv) receipt
of all required local governmental permits necessary to commence construction of
the Building (the “Construction Commencement Date”).  Landlord agrees to use its
best efforts to close its Project financing and obtain all required local
governmental permits necessary to commence construction of the Leased
Improvements as soon as practicable so that the Construction Commencement Date
will not be delayed thereby.  Subject to Tenant Delays, Ground Lessor Delays,
Force Majeure and Landlord’s right to terminate the Project Architect as
provided in Section 3.3 below, Landlord anticipates a target commencement date
for construction of January 15, 2010 (the “Target Commencement Date”).

 
E-3

--------------------------------------------------------------------------------

 

Landlord shall use its best efforts to perform each phase of Landlord’s Work
within the time schedule set forth in the final Contract Documents (the
“Premises Construction Schedule”) and shall use its best efforts to achieve
Substantial Completion of Landlord’s Work on or before February 4, 2011 (the
“Target Substantial Completion Date”).  However, Tenant is currently applying
for an extension (the “CON Commencement Extension”) from the Georgia Department
of Community Health of the construction commencement deadline for the Premises
pursuant to Tenant’s Certificate of Need (“CON”).  In the event that Tenant is
successful in obtaining the CON Commencement Extension, then the Target
Substantial Completion Date shall be extended to May 4, 2011.  The Premises
Construction Schedule and the Target Substantial Completion Date shall also each
be subject to extension for Tenant Delays, Ground Lessor Delays and Force
Majeure.  The Premises Construction Schedule sets forth dates that are critical
in ensuring the timely and orderly completion of Landlord’s Work in accordance
with the requirements of the Contract Documents.
 
The Construction Commencement Date must occur on or before January 15, 2010 (the
“Drop Dead Commencement Date”).  However, in the event that Tenant is successful
in obtaining the CON Commencement Extension, then the Drop Dead Commencement
Date shall be extended to April 15, 2010.  The Drop Dead Commencement Date shall
also each be subject to extension for Tenant Delays, Ground Lessor Delays and
Force Majeure.  In the event that the Construction Commencement Date has not
occurred on or before the Drop Dead Commencement Date, then Tenant may deliver
to Landlord a written notice of default with respect to the commencement of the
construction of Landlord’s Work insisting that Landlord cure the default and
commence to construct Landlord’s Work within fifteen (15) business days from the
date of Tenant’s default notice.  If Landlord fails to commence construction of
Landlord’s Work on or before the expiration of said fifteen (15) business day
period and thereafter diligently prosecute Landlord’s Work, subject to any
Tenant Delays, Ground Lessor Delays and Force Majeure, then Tenant may terminate
this Lease at any time prior to the commencement of Landlord’s Work.
 
The Substantial Completion of Landlord’s Work must occur on or before March 30,
2011 (the “Drop Dead Substantial Completion Date”).  However, in the event that
Tenant is successful in obtaining the CON Commencement Extension, then the Drop
Dead Substantial Completion Date shall be extended to June 30, 2011.  The Drop
Dead Substantial Completion Date shall also each be subject to extension for
Tenant Delays, Ground Lessor Delays and Force Majeure.  In the event that the
Substantial Completion of Landlord’s Work has not occurred on or before the Drop
Dead Substantial Completion Date, then Tenant may deliver to Landlord a written
notice of default with respect to the Substantial Completion of Landlord’s
Work.  Thereafter, Tenant shall use its best efforts to obtain an extension of
the construction completion deadline under Tenant’s CON (the “CON Completion
Extension”) from the Georgia Department of Community Health, and Landlord shall
continue to use its best efforts to achieve Substantial Completion of Landlord’s
Work.  Landlord shall also promptly pay to Tenant, as Tenant’s sole remedy for
Landlord’s breach or failure, the amount of $10,000.00 as liquidated damages for
each day after the Drop Dead Substantial Completion Date until Substantial
Completion occurs, provided that in no event shall the total amount be less than
$650,000.00.  Landlord and Tenant agree that actual damages resulting from
Landlord’s breach or failure would be difficult or impossible to ascertain and
that the amount of liquidated damages is a reasonable estimate of the damages
for such breach or failure.  In the event that Landlord is successful in
achieving Substantial Completion of Landlord’s Work prior to the final
expiration of Tenant’s CON (as such CON may have been extended pursuant to the
CON Completion Extension), then (i) the amount of liquidated damages shall be
reduced to $5,000.00 per day after the Drop Dead Substantial Completion Date
until Substantial Completion occurs, (ii) the aforementioned $650,000.00 minimum
amount shall no longer apply, and (iii) and Tenant shall promptly reimburse
Landlord for the difference between the original liquidated damages paid to
Tenant and the reduced liquidated damages amount.

 
E-4

--------------------------------------------------------------------------------

 


If at any time the performance of Landlord’s Work has not progressed or reached
the level of completion required by the Premises Construction Schedule, Tenant
shall have the right to suggest corrective measures necessary to expedite the
progress of the construction, and Landlord shall make reasonable efforts to
utilize such corrective measures to the extent reasonably practicable to do so.


3.3           Project Architect / General Contractor.  Landlord reserves the
right to terminate the Project Architect at any time during the Term of this
Work Letter in accordance with the terms of the contract with the Project
Architect.  In the event that Landlord elects to terminate the Project
Architect, Landlord shall promptly engage other qualified architect(s) or
architectural firm licensed in the State of Georgia to serve as the Project
Architect, subject to the approval of Tenant, not to be unreasonably withheld or
delayed. In the event that the Project Architect is terminated for cause by
Landlord, then any delays in the Premises Construction Schedule resulting from
their termination, shall not be deemed a Landlord Delay under this Work
Letter.  Landlord’s contract with the Project Architect shall specify that
Landlord shall have a License (as defined in Section 7.6 of this Work Letter) to
use the Contract Documents (and any iteration thereof) even after removal of the
Project Architect.
 
3.4           Budget.  Landlord and Tenant have approved a Final Project Budget
for construction of the Premises attached to the Lease as Exhibit F (the “Final
Project Budget”).
 
3.5           Final Construction Documents.  The Final Construction Documents
are listed in Exhibit E-1 and have been approved by Landlord and
Tenant.  However, it is acknowledged that minor modifications in the Final
Construction Documents have been proposed and some open questions remain with
regard to the proposed modifications.  Landlord and Tenant shall work together
in good faith to finalize all terms of the proposed modifications and any
changes in the Final Project Budget promptly.  The Final Construction Documents
shall not be deemed final until any and all changes required by the local code
authority have been implemented by the Project Architect and the code authority
has issued a building permit for the entire Project.  Except for Tenant’s
responsibilities expressly set forth herein, Tenant’s review or approval of
Construction Documents or any other documents relating to Landlord’s Work shall
create no responsibility or liability on the part of Tenant for their
completeness, design, sufficiency, or compliance with any laws, rules, orders,
ordinances, directions, regulations or requirements of any federal, state,
county or municipal authorities.
 
3.6           Permits and Approvals.  Landlord shall (i) obtain all federal,
state, and local licenses, permits and approvals (whether governmental or
non-governmental), required to perform, occupy and use Landlord’s Work for the
Permitted Use of the Project, and (ii) work together with Tenant to assist
Tenant in obtaining any approval from any applicable health or regulatory agency
or other approvals that are not related to the construction of Landlord’s Work,
but required by Tenant to inhabit and operate the Project for its Permitted Use.

 
E-5

--------------------------------------------------------------------------------

 

3.7           Tenant Change Requests.  Tenant may from time to time request
changes in previously approved Final Construction Documents (herein, a “Tenant
Change Request”), subject to the terms and conditions of this paragraph.  Each
Tenant Change Request shall (a) be in writing, (b) issued or approved by
Tenant’s Representative and delivered to Landlord and (c) be subject to
Landlord’s consent.  Landlord shall not unreasonably withhold, condition or
delay its consent to any Tenant Change Request; provided, however, (i) Landlord
shall have no obligation to implement any Tenant Change Request which requires
the approval of any municipal authority unless and until Landlord receives such
approval, and (ii) the approval and implementation of any Tenant Change Request
which would increase the Final Project Budget shall be subject to the following
terms of this Section.  Landlord shall provide written notice to Tenant
specifying the impact the Tenant Change Request will have on the Final Project
Budget, if any.  If the Tenant Change Request would increase the Final Project
Budget and, within ten (10) days of the delivery of written notice from Landlord
to Tenant setting forth the increase in the Final Project Budget, Landlord and
Tenant shall work in good faith to agree on a payment of the increase in costs
as a result of Tenant Change Request and revised Final Project Budget, if
applicable.  If Landlord and Tenant are unable to reach an agreement as to any
terms for payment of the increase in costs as a result of Tenant Change Request,
then Landlord may reject the Tenant change Request by written notice to
Tenant.  Any Tenant Change Request approved by Landlord (and for which any
advance payment required under this Section is made) shall be incorporated into
the Final Construction Documents and performed by Landlord.
 
3.8           Substantial Completion / Final Completion of Landlord’s
Work.  Landlord shall provide Tenant with written notice when Landlord believes
that Substantial Completion of Landlord’s Work has been achieved, along with
appropriate documentation to evidence the same.  Such notice shall be
accompanied by a list of items (the “Punchlist Items”) to be completed or
corrected.  Within three (3) business days after delivery of such notice of
Substantial Completion of Landlord’s Work, duly authorized representatives of
Landlord and Tenant shall jointly inspect the Landlord’s Work.  The Punchlist
shall be subject to review and approval by Tenant following such joint
inspection.  In the event that the parties shall disagree on whether any item is
properly included as part of the Punchlist Items, and the parties are unable to
reach agreement thereon within five (5) days after such joint inspection, either
party may submit such disagreement to the Project Architect for final
determination, which determination of the Project Architect shall be binding
upon Landlord and Tenant.  Notwithstanding anything to the contrary set forth
herein, the failure to include an item on the Punchlist does not alter the
responsibility of Landlord to complete all of Landlord’s Work in accordance with
the Contract Documents.  Landlord shall complete the Punchlist Items on or
before the date that is thirty (30) days after achieving Substantial Completion
of Landlord’s Work; provided, however, that Landlord shall have such additional
time as may reasonably be required with diligent efforts to complete Punchlist
Items of a seasonal nature (such as landscaping) which cannot or should not be
performed until a later date.  If Landlord shall not complete all required
Punchlist Items (excluding the foregoing seasonal related items, however) within
such thirty (30) day period, the date of Substantial Completion of Landlord’s
Work shall be deemed extended by the number of days of such delay, except to the
extent that Tenant wrongfully interferes with Landlord in completing such
Punchlist Items, and Landlord shall continue to diligently pursue the completion
of Landlord’s Work to Final Completion of the Work without material
interruption.  Landlord shall cause Project Architect to issue a Certificate of
Final Completion of Landlord’s Work after the completion of the Punchlist Items,
and such certificate date shall be the “Date of Final Completion” hereunder.  No
later than sixty (60) days following the Date of Final Completion, Landlord
shall (1) deliver to Tenant binders containing complete sets of all
manufacturer’s catalogs, instructions and other similar data covering all
mechanical and manually operated devices furnished and/or installed as part of
Landlord’s Work, and (2) provide Tenant’s property management and operations
personnel with the opportunity to be trained in the operation and maintenance of
building systems and controls installed as part of Landlord’s Work.

 
E-6

--------------------------------------------------------------------------------

 
 
3.9           Entry by Tenant Prior to Space Delivery.  Tenant and Tenant’s
agents, employees and/or representatives shall have the right to enter onto the
Premises site from time to time for the purpose of inspecting the Premises and
performing the installations of furniture, fixtures and equipment to prepare the
Premises for Tenant’s use and occupancy, provided that such entry shall not
unreasonably interfere with the completion by Landlord or its General Contractor
of Landlord’s Work at the Premises.  Tenant and its representatives shall report
to the site office of the General Contractor prior to any entry onto the
Premises and shall otherwise comply with all reasonable requirements of the
Contractor regarding such entry by Tenant prior Final Completion of Landlord’s
Work.
 
3.10           Excluded Costs.  The following costs (collectively the “Excluded
Costs”) are currently excluded from the Final Project Budget:  (i) costs to
construct, re-construct, re-surface, widen or otherwise improve any public or
private roadway abutting the Land that may be required by the City of Rome or
other applicable authority in order to obtain either a building permit or a
certificate of occupancy for the Project; (ii) any costs to construct, expand
the capacity of or otherwise improve any water lines, sanitary sewer lines, lift
stations, private sanitary sewer plants, off-site or regional detention
facilities necessary to serve the Land and the to be constructed Premises; and
(iii) any work to be undertaken by Tenant.  Landlord and Tenant have approved
the Final Project Budget.  Landlord agrees and acknowledges that Landlord shall
not approve or incur any obligations in regards to items identified as Excluded
Costs without the express written approval of Tenant.  Landlord further agrees
that Landlord shall provide Tenant all information, documents, or materials in
regards to negotiations for any items identified as an Excluded Cost and shall
provide Tenant the opportunity to materially participate in any negotiations in
regards to any Excluded Cost item.
 
(a)Potential Future Expansion by Ground Lessor.  The Premises have been designed
to accommodate a future expansion, as currently envisioned, by addition of
additional floors.  It is contemplated that the incremental cost of the design
and construction of the premises associated with the contemplated expansion will
be reimbursed separately by Ground Lessor.  The Ground Lease provides additional
terms regarding the expansion rights.  Landlord agrees that all work related to
the Potential Expansion (or any construction in other space in the Building)
shall be performed in a manner to minimize or eliminate, to the extent
practicable, any interference with or disruption of Tenant’s business operations
in the Premises.
 
3.11           Signage.  Landlord and Tenant acknowledge and agree that Ground
Lessor shall have the right to approve signage that is placed at the Premises
pursuant to the terms of the Ground Lease and REA.
 
3.12           Trade Name of Project.  The trade name for the Project,
including, without limitation, the long term acute care hospital building, shall
be selected by Tenant, subject to the consent of the Tenant and the Landlord,
with such consents not to be unreasonably withheld.

 
E-7

--------------------------------------------------------------------------------

 
 
3.13           Landlord Duty to Deliver.  Landlord shall deliver the Premises to
Tenant pursuant to the requirements noted in Article 5 of the Lease.
 
ARTICLE 4.
TENANT OVERSIGHT
 
4.1           Tenant Oversight.  Landlord hereby acknowledges and agrees that,
notwithstanding anything to the contrary:  (1) Landlord shall make the site of
Landlord’s Work available at reasonable times for inspection by Tenant’s
Representative; (2) Landlord shall cause the Project Architect and/or the
General Contractor to promptly furnish Tenant with any information, documents
and/or materials relating to the Premises that Tenant may reasonably request and
respond in a timely manner to all reasonable inquiries by Tenant Representative;
and (3) Landlord shall provide that a monthly project update meeting be held at
which the Project Architect, General Contractor, Landlord Representative and
Tenant Representative are required to be present; (4) Tenant shall have the
right to actively participate in the decision making process in regards to any
and all material decisions affecting the construction of the Premises provided
that such participation does result in a Tenant Delay; and (5) Landlord shall
provide Tenant with reasonable prior notice of, and allow Tenant or its
representatives a reasonable opportunity to attend and participate in, all
project meetings, in addition to the required monthly meetings.
 
ARTICLE 5.
INDEMNIFICATION
 
To the fullest extent permitted by law, Landlord shall defend, indemnify and
hold harmless Tenant, Tenant’s representative(s), their respective subsidiary,
affiliated and associated companies, and the directors, officers, shareholders,
employees and agents of any of them, and their respective agents and servants
(collectively, “Indemnified Parties” and singly, an “Indemnified Party”), and
each of them, of and from any and all claims, demands, causes of action,
damages, costs, expenses, losses or liabilities, in law or in equity, of every
kind and nature whatsoever (“Claims”), including without limitation, costs of
defense, settlement and attorneys’ fees, attributable to:  (a) injury to or
death of any person and injury to or destruction of or loss of use of property
in whole or in part arising out of or resulting from the performance of work
under the General Contract prior to the Date of Final Completion, which are
caused by the acts or omissions of Landlord, the General Contractor, its
subcontractor, or anyone directly or indirectly employed by them or anyone for
whose acts they may be liable, except to the extent such death, injury or loss
is caused by the Indemnified Party; (b) injury to or death of any person and
injury to or destruction of or loss of use of property in whole or in part
arising out of or resulting from or related to the negligent performance of work
under the General Contract by Landlord, the General Contractor, its
subcontractor, or anyone directly or indirectly employed by them or anyone for
whose acts they may be liable, except to the extent such death, injury or loss
is caused by the Indemnified Party; (c) any and all penalties imposed on or
alleged against any Indemnified Party or work under the General Contract on
account of the violation of any law, order, or regulation by Landlord, the
General Contractor or subcontractor of General Contractor except to the extent
any such penalty is caused by an Indemnified Party; and/or (d) any and all
Claims arising out of or resulting from alleged infringement by the Premises
design or any means and methods used by the General Contractor of copyrights,
patents or other intellectual property rights held by others.  The indemnities
described above shall survive only for so long as Landlord’s indemnity rights
against the General Contractor and/or subcontractors of the General Contractor
survive.

 
E-8

--------------------------------------------------------------------------------

 
 
ARTICLE 6.
REQUIRED INSURANCE
 
Landlord shall carry and maintain at all times during the design and
construction of the Premises, and shall cause the General Contractor to maintain
at all times during the design and construction of the Premises, and for such
longer periods as may be required below, the following types of insurance and
minimum coverage amounts written by insurers rated by A.M. Best & Co., with a
minimum rating of (or equivalent to) “A,” a financial size category of not less
than “VIII,” and are qualified to do business in the State of Georgia:
 
6.1           Landlord’s Required Insurance.
 
(a)        Workers’ compensation insurance in statutory amounts, including
employer’s liability in the amount of $1,000,000.00 per accident;
 
(b)        Business Automobile insurance covering owned, non-owned and hired
vehicles for personal injury in the amount of $1,000,000.00 combined single
limit for bodily injury and for property damage;
 
(c)        Commercial general liability coverage for bodily injury, personal
injury and property damage in the amount of $1,000,000.00 per occurrence and
$2,000,000.00 aggregate limit;
 
(d)        Property insurance written on a builder’s risk “all-risk” or
equivalent policy form in the total value for the entire Premises at the site on
a replacement cost basis without optional deductibles; and
 
(e)        Umbrella Liability Coverage over Commercial General Liability,
Employer’s Liability and Business Automobile Insurance in the amount of
$3,000,000.00.
 
6.2           Project Architect’s Required Insurance.
 
(a)        Workers’ compensation insurance in statutory amounts and employer’s
liability insurance in the amount of $1,000,000.00;
 
(b)        Commercial general liability coverage for bodily injury, personal
injury and property damage in the amount of $1,000,000.00 per occurrence and
$2,000,000.00 aggregate limit; and
 
(c)        Professional liability coverage for all professional services
relating to the Project in the minimum amount of $2,000,000.00.

 
E-9

--------------------------------------------------------------------------------

 
 
6.3           General Contractor’s Required Insurance.
 
(a)        Workers’ compensation insurance in statutory amounts and employer’s
liability insurance in the amount of $1,000,000.00;
 
(b)        Business Automobile insurance covering owned, non-owned and hired
vehicles for personal injury in the amount of $1,000,000.00 combined single
limit for bodily injury and for property damage;
 
(c)        Commercial general liability coverage for bodily injury, personal
injury and property damage in the amount of $1,000,000.00 per occurrence and
$2,000,000.00 aggregate limit; and
 
(d)        Umbrella Liability Coverage over Commercial General Liability,
Employers’ Liability and Business Automobile Insurance in the amount of
$5,000.000.00.
 
6.4           Other Requirements Regarding Required Insurance.  The liability
policies required by this Article 6 shall include contractual liability coverage
covering the indemnification obligations under the Contract Documents.  Each
policy of insurance carried by Landlord and General Contractor, will be endorsed
so as to make it clear that the coverage of each such party’s policy is primary
and any coverage under any policy or policies of insurance held by Tenant or any
other additional insured is secondary.  All of the insurance required shall be
written on an occurrence basis, except that professional liability and umbrella
liability can be written on a claims made basis provided that such coverages are
maintained for two years following final payment.  Tenant, any lender(s) of
Tenant shall be named as additional insureds on all insurance policies required
hereunder except workers’ compensation/employer’s liability and professional
liability policies.  Landlord shall, upon demand, provide Tenant with proof that
the insurance requirements have been met, which shall be in the form of
certificates of insurance (or, at Tenant’s request, insurance policies)
reasonably acceptable to Tenant. Renewal certificates for all policies that
expire during the term of the Contract Documents must also be provided at least
thirty (30) days prior to each policy’s respective expiration.  Nothing in this
clause, or any failure of Landlord to secure the above required coverages or
otherwise comply with the insurance provisions of the Contract Documents, shall
modify, limit or expand Landlord’s liability or other obligations under the
Contract Documents.
 
ARTICLE 7.
MISCELLANEOUS
 
7.1           Permits, Fees and Compliance with Law.  Landlord shall secure all
permits, licenses and inspections necessary for the execution and completion of
Landlord’s Work.  Landlord shall comply with the terms of all such permits and
licenses and with all federal, state and municipal laws, statutes, ordinances,
building codes, rules and regulations applicable to Landlord’s Work.
 
7.2           As-Built Documents.  Landlord shall provide to Tenant at the
conclusion of Landlord’s Work copies of the As-Built drawings of the Premises.

 
E-10

--------------------------------------------------------------------------------

 
 
7.3           Construction Procedures.  As between Landlord and Tenant, except
as otherwise expressly provided herein, Tenant shall have no responsibility for
or have control or authority over construction means, methods, techniques,
sequences and procedures, or for coordinating Landlord’s Work.
 
7.4           Landlord’s Duty to Correct Defective Work.  Landlord shall
promptly correct defective or nonconforming design or work after written request
from Tenant delivered to Landlord no later than twelve (12) months after the
Date of Final Completion.  Landlord shall also bear the cost of correcting
destroyed or damaged property caused by defective or nonconforming design or
work.  Nothing contained in this paragraph shall be construed to establish a
period of limitation with respect to obligations which Landlord may have under
the Lease other than the specific obligation of Landlord to promptly correct
defective or nonconforming design or Work contained in this Paragraph.  After
such twelve (12) month warranty period, Landlord agrees to use commercially
reasonable efforts to pursue any claim for defective or nonconforming design or
work.
 
7.5           License for Design Documents.  Landlord shall pursue with Project
Architect, for the benefit of Tenant, an irrevocable, duty-free license (the
“License”) to obtain and retain copies, including reproducible copies and copies
of computer disks or other computer memory storage devices (e.g., CADD files),
of all Construction Documents prepared by Project Architect for information and
reference in connection with the construction, reconstruction, renovation,
repair, maintenance, marketing, use and occupancy of the Premises.  If provided,
the License shall be transferable to any Permitted Transferee of Tenant under
Article 20 of the Lease.  At or prior to Substantial Completion of the Premises,
Landlord shall request the Project Architect and any other party providing
design services to deliver instruments in form and substance satisfactory to
Tenant providing for the granting to Tenant of the License.  The Project
Architect shall not be responsible for changes made in the final Contract
Documents or other documents prepared by the Project Architect by anyone other
than the Project Architect or its consultants, or for Tenant’s use of the final
Contract Documents or other documents prepared by the Project Architect without
the participation of the Project Architect.
 
7.6           Capitalized Terms.  All capitalized terms used, but not defined
herein, shall have the meaning given them in the Lease to which this Work Letter
is attached as Exhibit E.
 
ARTICLE 8.
SCHEDULE
 
8.1           Changes in the Final Construction Documents and Tenant Required
Changes.  If a Tenant Change Request requires any changes to the Contract
Documents (or any previously approved revision thereto or supplement thereof),
then the increased costs (if any) of Landlord’s Work caused by such changes
shall be borne in the manner set forth in Section 3.5 above.  Any and all
increased costs shall include but not be limited to all architectural,
engineering and consulting design fees and expenses in connection therewith in
addition to any governmental fees, which may be additionally imposed and costs
associated with delays in construction of the Premises and Landlord’s Work
caused by such change(s), the incremental additional hard construction costs
associated with the performance and implementation of such change into
Landlord’s Work, and the incremental additional soft costs and interest costs
associated with the performance and implementation of such change into
Landlord’s Work (“Additional Costs”).

 
E-11

--------------------------------------------------------------------------------

 
 
8.2          Certain Limitations.  Tenant shall not include in its Tenant Change
Requests to the Contract Documents, and Landlord shall have no obligation to
agree to any Tenant Change Request that will:
 
(i)           Be incompatible with the design, construction or equipment of the
building and/or with the Premises Improvements;
 
(ii)          violate any applicable laws, ordinances and/or the rules and
regulations of any governmental authority having jurisdiction; or
 
(iii)        violate any applicable insurance regulations, including but not
limited to any such regulation for a fire resistive Class A building.
 
8.3          Tenant Delay.  The term “Tenant Delay,” as used herein, shall mean
and be defined as any actual delay experienced by Landlord, the Project
Architect or the General Contractor and its subcontractors in substantially
completing any Landlord’s Work as a proximate result of Tenant’s actions or
failure to act, including but not limited to:
 
(a)        Tenant’s material failure to complete any action or item on or before
the due date which is the responsibility of Tenant;
 
(b)        Tenant’s material changes to Construction Drawings and Specifications
after Landlord’s approval of same;
 
(c)        Any delay of Teannt in making payment to Landlord required pursuant
to Section 3.7 hereof;
 
(d)        Any act, or failure to act by Tenant, Tenant’s Representative and/or
any other person performing or required to perform services on behalf of Tenant
causing material delay beyond the originally scheduled time periods agreed in
this Work Letter or between Landlord and Tenant;
 
(e)        Any delay due to Tenant Change Requests to the Construction Drawings
and Specifications;
 
(f)        Any delay due to untimely responses to Design Documents or the
Construction Drawings and Specifications by Tenant’s special consultants causing
delay beyond the originally scheduled time periods agreed in this Work Letter or
between Landlord and Tenant.
 
8.4          Landlord Delay.  The term “Landlord Delay” shall mean and be
defined as any delay in the completion of Landlord’s Work that is caused by
Landlord, its agents or contractors, including without limitation:
 
(a)        Failure to furnish any approval in a timely manner, per the agreed-to
schedule in Article 3 hereof not caused by Tenant;

 
E-12

--------------------------------------------------------------------------------

 
 
(b)        Interference with access or work of Tenant or Tenant’s contractors
after Tenant has received Landlord’s approval for access to the Premises; or
 
(c)           Failure to cooperate with Tenant’s contractors, or governmental
permitting and inspecting authorities.
 
8.5           Ground Lessor Delay.  The term “Ground Lessor Delay” shall mean
and be defined as actual and material delay in the completion of Tenant’s Work
or Landlord’s Work that is caused by Ground Lessor, its agents or contractors,
including without limitation:
 
(a)        Any material delay or interference by Ground Lessor which results in
Landlord’s failure to furnish any required approval in a timely manner, per the
agreed-to schedule in Article 3 hereof;
 
(b)        Material interference with access or work of Tenant or Tenant’s
contractors after Tenant has received Landlord’s approval for access to the
Premises; or
 
(c)        Material failure to cooperate with Landlord, Tenant’s contractors, or
governmental permitting and inspecting authorities in connection with this Work
Letter.
 
8.6           Effect of Tenant, Landlord and Ground Lessor Delays on Substantial
Completion and Commencement of Rent.  Each day of Landlord Delay shall delay the
date by which Substantial Completion of Landlord’s Work is reached by the number
of days of Landlord Delay and thus delays the Commencement Date of the Lease
(and thus the commencement of Rent thereunder).  Each day of Tenant Delay or
Ground Lessor Delay shall result in the extension of the date of scheduled or
projected substantial completion of Landlord’s Work as set forth in the Premises
Construction Schedule by one day, but shall not effect a delay the Commencement
Date of the Lease (and the commencement of Rent thereunder).
 
[End of Work Letter]

 
E-13

--------------------------------------------------------------------------------

 

EXHIBIT E-1


FINAL CONSTRUCTION DOCUMENTS


 
E-1

--------------------------------------------------------------------------------

 

EXHIBIT E-1 (CONTINUED)
 
[ex10-5_pg79.jpg]

 
E-2

--------------------------------------------------------------------------------

 

EXHIBIT E-1 (CONTINUED)
 
[ex10-5_pg80.jpg]

 
E-3

--------------------------------------------------------------------------------

 

EXHIBIT E-1 (CONTINUED)
 
[ex10-5_pg81.jpg]

 
E-4

--------------------------------------------------------------------------------

 

EXHIBIT E-1 (CONTINUED)
 
[ex10-5_pg82.jpg]

 
E-5

--------------------------------------------------------------------------------

 

EXHIBIT E-1 (CONTINUED)
 
[ex10-5_pg83.jpg]

 
E-6

--------------------------------------------------------------------------------

 

EXHIBIT F
 
FINAL PROJECT BUDGET
 
(SEE ATTACHED)

 
F-1

--------------------------------------------------------------------------------

 
 
[******************]

 
F-2

--------------------------------------------------------------------------------

 

EXHIBIT G


INSURANCE REQUIREMENTS


Tenant Insurance Obligations   Tenant, at its sole cost and expense, shall
obtain and continuously maintain in full force and effect during the term of
this Lease commencing with the Commencement Date, policies of insurance
covering:


(a)           Property Insurance covering all improvements constituting a part
of the Premises (the “Improvements”), including personal property of Tenant or
the personal property of others kept, stored or maintained on the Premises
against (1) loss or damage by fire; (2) loss or damage from such other risks or
hazards now or hereafter embraced by an “Extended Coverage Endorsement,”
including, but not limited to, windstorm, hail, explosion, vandalism, riot and
civil commotion, damage from vehicles, smoke damage, water damage and debris
removal; (3) loss for damage by flood if the Premises are in a designated flood
or flood insurance area; (4)  loss from so-called explosion, collapse and
underground hazards; and (5) loss or damage from such other risks or hazards of
a similar or dissimilar nature which are now or may hereafter be customarily
insured against with respect to improvements similar in construction, design,
general location, use and occupancy to the Improvements.  At all times, such
insurance coverage shall be in an amount equal to one hundred percent (100%) of
the then “full replacement cost” of the Improvements, subject to a deductible
not less than Ten Thousand and No/100 Dollars ($10,000.00).  “Full Replacement
Cost” shall be interpreted to mean the cost of replacing the Improvements
without deduction for depreciation or wear and tear, and it shall include a
reasonable sum for interest expense, architectural, engineering, legal,
administrative and supervisory fees connected with the restoration or
replacement of the Improvements in the event of damage thereto or destruction
thereof.  Landlord may at its sole cost and expense maintain loss of rents
coverage which shall provide for the continued payment of the Basic Rent during
any period that the Premises is not being occupied as a result of any casualty
or event covered by the insurance described in this paragraph.

 
(b)           Equipment breakdown covering mechanical equipment, including but
not limited to boiler and pressure vessels, pressure pipes, steam pipes and
condensation return pipes in an amount equal to one hundred percent (100%) of
the then “full replacement cost” of the Improvements.
 
(c)           Business income, business interruption, extra expense insurance
coverage for a minimum period of one hundred twenty (120) days, including
coverage for all Tenant’s rental obligations to Landlord, endorsed to provide at
least 90 days extended period of indemnity (Building Ordinance - Increased
Period of Restoration Endorsement).


(d)           Commercial general liability insurance against any loss, liability
or damage on, about or relating to the Premises, or any portion thereof, with
limits of not less than Three Million Dollars ($3,000,000.00) combined single
limit, per occurrence and aggregate, coverage on an occurrence basis.


(e)           Medical professional liability with amounts not less than Three
Million Dollars ($3,000,000) combined single limit, per occurrence and
aggregate, coverage on an occurrence basis.


(f)           Workers’ compensation coverage meeting statutory requirements and
employers’ liability coverage with limits of not less than One Million Dollars
($1,000,000) per accident for all employees and volunteers of Tenant.

 
G-1

--------------------------------------------------------------------------------

 


(g)           Business automobile coverage including bodily and property damage
resulting from the use of owned, nonowned and hired autos with a combined single
limit of not less than One Million Dollars ($1,000,000) per accident.

 
G-2

--------------------------------------------------------------------------------

 